 

Exhibit 10.1

 

[Execution Version]



 

CREDIT AGREEMENT

 

dated as of April 9, 2019

 

among

 

SAMSON OIL AND GAS USA, INC.,

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

AEP I FINCO LLC,

as Administrative Agent

 

   

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions 1
Section 1.2. Classifications of Loans and Borrowings 30 Section 1.3. Accounting
Terms and Determination 30 Section 1.4. Terms Generally 31       ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS 31 Section 2.1. General Description of
Facility; Termination of Commitments 31 Section 2.2. Loans 31 Section 2.3.
Acquisition and Development Plan 31 Section 2.4. Procedure for Borrowing 31
Section 2.5. Reserved 32 Section 2.6. Reserved 32 Section 2.7. Reserved 32
Section 2.8. Repayment of Loans 32 Section 2.9. Cash Management Prior to an
Event of Default 32 Section 2.10. Cash Management After an Event of Default 32
Section 2.11. Evidence of Indebtedness 34 Section 2.12. Optional Prepayments 34
Section 2.13. Mandatory Prepayments 35 Section 2.14. Interest on Loans 35
Section 2.15. Fees.  The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent 36 Section 2.16.
Computation of Interest and Fees 36 Section 2.17. Inability to Determine
Interest Rates 36 Section 2.18. Illegality 36 Section 2.19. Increased Costs 37
Section 2.20. Funding Indemnity 38 Section 2.21. Taxes 38 Section 2.22. Payments
Generally; Pro Rata Treatment; Sharing of Set-offs 42 Section 2.23. Mitigation
of Obligations 43 Section 2.24. Defaulting Lenders 43       ARTICLE III
CONDITIONS PRECEDENT TO LOANS 44 Section 3.1. Conditions to Effectiveness 44
Section 3.2. Conditions to Closing Date Borrowing 48 Section 3.3. Delivery of
Documents 49       ARTICLE IV REPRESENTATIONS AND WARRANTIES 49 Section 4.1.
Existence; Power 49 Section 4.2. Organizational Power; Authorization 49 Section
4.3. Governmental Approvals; No Conflicts 49 Section 4.4. Financial Statements
50 Section 4.5. Litigation and Environmental Matters 50

 

i

 

 

Section 4.6. Compliance with Laws and Agreements 51 Section 4.7. Investment
Company Act 51 Section 4.8. Taxes 52 Section 4.9. Margin Regulations 52 Section
4.10. ERISA 52 Section 4.11. Ownership of Property; Insurance 53 Section 4.12.
Disclosure 54 Section 4.13. Labor Relations 54 Section 4.14. Subsidiaries 55
Section 4.15. Solvency 55 Section 4.16. Deposit and Disbursement Accounts 55
Section 4.17. Collateral Documents 55 Section 4.18. Restriction on Liens 55
Section 4.19. Material Agreements 56 Section 4.20. OFAC; Foreign Corrupt
Practices Act 56 Section 4.21. Patriot Act 56 Section 4.22. Gas Imbalances;
Prepayments 56 Section 4.23. Marketing of Production 56 Section 4.24. Hedging
Transactions and Qualified ECP Guarantor 57 Section 4.25. EEA Financial
Institutions 57 Section 4.26. Delay Payments 57       ARTICLE V AFFIRMATIVE
COVENANTS 57 Section 5.1. Financial Statements and Other Information 57 Section
5.2. Notices of Material Events 59 Section 5.3. Existence; Conduct of Business
60 Section 5.4. Compliance with Laws 60 Section 5.5. Payment of Obligations 61
Section 5.6. Books and Records 61 Section 5.7. Visitation and Inspection 61
Section 5.8. Maintenance of Properties; Insurance 61 Section 5.9. Use of
Proceeds; Margin Regulations 62 Section 5.10. Events of Loss 63 Section 5.11.
Cash Management 63 Section 5.12. Additional Subsidiaries and Collateral 63
Section 5.13. Reserve Reports 64 Section 5.14. Title Information 65 Section
5.15. Mortgaged Property 66 Section 5.16. Further Assurances 66 Section 5.17.
Environmental Matters 66 Section 5.18. Offtake Agreement 67 Section 5.19.
Hedging Transactions 67 Section 5.20. Lockbox Account 67 Section 5.21. Commodity
Exchange Act Keepwell Provisions 67 Section 5.22. Board Observer 68 Section
5.23. Required Capital Reserve Amount 68 Section 5.24. Required Debt Service
Reserve Amount 68 Section 5.25. Post-Closing Covenants 68       ARTICLE VI
FINANCIAL COVENANTS 69 Section 6.1. Leverage Ratio 69

 

ii

 

 

Section 6.2. Current Ratio 69 Section 6.3. Asset Coverage Ratio 70 Section 6.4.
Asset Coverage Ratio (PDP) 70 Section 6.5. Fixed Charge Coverage Ratio 70
Section 6.6. Capital Expenditures 70       ARTICLE VII NEGATIVE COVENANTS 70
Section 7.1. Indebtedness and Preferred Equity 70 Section 7.2. Liens 71 Section
7.3. Fundamental Changes 71 Section 7.4. Investments, Loans 72 Section 7.5.
Restricted Payments 73 Section 7.6. Sale of Properties; Termination of Hedging
Transactions 73 Section 7.7. Transactions with Affiliates 75 Section 7.8.
Restrictive Agreements 75 Section 7.9. Sale and Leaseback Transactions 76
Section 7.10. Hedging Transactions 76 Section 7.11. Amendment to Material
Documents 77 Section 7.12. Sale or Discount of Receivables 77 Section 7.13.
Accounting Changes 77 Section 7.14. Lease Obligations 77 Section 7.15.
Government Regulation 77 Section 7.16. Gas Imbalances, Take-or-Pay or Other
Prepayments 78 Section 7.17. Marketing Activities 78 Section 7.18. Non-Qualified
ECP Guarantors 78 Section 7.19. Environmental Matters 78 Section 7.20. Sanctions
and Anti-Corruption Laws 78 Section 7.21. G&A Expenses 78       ARTICLE VIII
EVENTS OF DEFAULT 79 Section 8.1. Events of Default 79 Section 8.2. Application
of Proceeds from Collateral 81       ARTICLE IX THE ADMINISTRATIVE AGENT and the
Collateral Agent 82 Section 9.1. Appointment of the Administrative Agent and the
Collateral Agent 82 Section 9.2. Nature of Duties of the Administrative Agent 83
Section 9.3. Lack of Reliance on the Administrative Agent 84 Section 9.4.
Certain Rights of the Administrative Agent 84 Section 9.5. Reliance by the
Administrative Agent 84 Section 9.6. The Administrative Agent in its Individual
Capacity 84 Section 9.7. Successor Administrative Agent. 84 Section 9.8.
Withholding Tax 85 Section 9.9. The Administrative Agent May File Proofs of
Claim 85 Section 9.10. Authorization to Execute Other Loan Documents 86 Section
9.11. Collateral and Guaranty Matters 86 Section 9.12. Right to Realize on
Collateral and Enforce Guarantee 86 Section 9.13. Reserved 87 Section 9.14.
Authority to Release Guarantors, Collateral and Liens 87

 

iii

 

 

ARTICLE X MISCELLANEOUS 87 Section 10.1. Notices 87 Section 10.2. Waiver;
Amendments 89 Section 10.3. Expenses; Indemnification 90 Section 10.4.
Successors and Assigns 92 Section 10.5. Governing Law; Jurisdiction; Consent to
Service of Process 94 Section 10.6. WAIVER OF JURY TRIAL 95 Section 10.7. Right
of Set-off 96 Section 10.8. Counterparts; Integration 96 Section 10.9. Survival
96 Section 10.10. Severability 96 Section 10.11. Confidentiality 97 Section
10.12. Interest Rate Limitation 97 Section 10.13. Waiver of Effect of Corporate
Seal 97 Section 10.14. Patriot Act 98 Section 10.15. No Advisory or Fiduciary
Responsibility 98 Section 10.16. Acknowledgment and Consent to Bail-In of EEA
Financial Institutions 98 Section 10.17. Collateral Matters; Hedge Agreements 99
Section 10.18. INTERCREDITOR AGREEMENTS 99

 

iv

 

 

Schedules

 

Schedule I - Maximum Loan Amounts Schedule II - Federal and State Lease Filings
Schedule 2.3 - Initial Acquisition and Development Plan Schedule 4.5 -
Environmental Matters Schedule 4.11 - Insurance Schedule 4.14 - Subsidiaries
Schedule 4.16 - Deposit and Disbursement Accounts Schedule 4.19 - Material
Agreements Schedule 4.22 - Gas Imbalances; Prepayments Schedule 4.23 - Marketing
of Production Schedule 4.24 - Hedging Transactions Schedule 7.7 - Affiliated
Transactions       Exhibits           Exhibit A - Form of Assignment and
Acceptance Exhibit B - Form of Promissory Note Exhibit C - Form of Guaranty
Agreement Exhibit 2.4 - Form of Notice of Borrowing Exhibit 2.20 - Tax
Certificates Exhibit 5.1(c) - Form of Compliance Certificate      

 

v

 



 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of April 9,
2019, by and among SAMSON OIL AND GAS USA, INC., a Colorado corporation (the
“Borrower”), the several banks and other financial institutions and lenders from
time to time party hereto (the “Lenders”), and AEP I FINCO LLC, a Delaware
limited liability company, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”) and collateral agent for the Secured
Parties (the “Collateral Agent”).

 

WITNESETH:

 

WHEREAS, the Borrower has requested that the Lenders establish a $33,500,000
term loan facility in favor of the Borrower; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested term loan facility in favor of the
Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION

 

Section 1.1.      Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the Borrower or any of its Subsidiaries or shall be merged with the Borrower or
any of its Subsidiaries or (b) any acquisition by the Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and substantially all of such
assets, division or business unit are located in the United States). With
respect to a determination of the amount of an Acquisition, such amount shall
include all consideration (including any deferred payments) set forth in the
applicable agreements governing such Acquisition as well as the assumption of
any Indebtedness in connection therewith.

 

“Acquisition and Development Plan” shall mean the comprehensive plan or plans in
effect from time to time with respect to the acquisition and development of the
Mortgaged Properties, including, without limitation, the Initial Acquisition and
Development Plan and the Updated Acquisition and Development Plan, detailing for
a twelve-month period, all capital expenditures in connection with the
acquisition and development of such Mortgaged Properties and any other
expenditures that have been Approved by the Majority Lenders. An Acquisition and
Development Plan shall provide for, among other things, (a) the location, timing
and estimated costs of (i) all acquisitions and lease extensions, (ii) Wells to
be drilled, completed or recompleted or reworked and (iii) base capital, for
which all or any part of the proceeds of the Loans are being utilized, (b) the
description, timing and estimated costs of all capital expenditure development
projects (including the performance of seismic explorations) proposed on the
Mortgaged Properties using all or any part of the proceeds of any Loans, (c) the
establishment of the Reserve Account and subsequent maintenance thereof along
with the Required Capital Reserve Amount and the Required Debt Service Reserve
Amount, and (d) the Approved Budget.

 

   

 

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (ii) a percentage equal to 1.00% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
reasonably determined by the Administrative Agent, to be the arithmetic average
of the rates per annum at which deposits in U.S. Dollars in an amount equal to
the amount of such Eurodollar Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the first day of such Interest Period with
a term equivalent to such Interest Period. For purposes of this Agreement, the
Adjusted LIBO Rate will not be less than one and three-quarters percent (1.75%).

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“AFE” shall mean an authorization for expenditure representing an estimate of
work to be performed for a specific drilling, completion or other operation.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to direct or
cause the direction of the management and policies of a Person, whether through
the ability to exercise voting power, by control or otherwise; provided that,
without limiting the generality of the foregoing, any Person that owns directly
or indirectly more than 50% of Capital Stock having ordinary voting power for
the election of the directors or other governing body of a Person (other than as
a limited partner of such other Person) will be deemed to “Control” such other
Person. The terms “Controlled by” and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments.

 

“Aggregate Commitments” shall mean, collectively, all Commitments of all Lenders
outstanding on the Closing Date immediately prior to the making of the initial
Borrowing on the Closing Date.

 

“Aggregate Maximum Loan Amount” shall mean the Aggregate Maximum Loan Amount as
set forth on Schedule I.

 

2

 

 

“Agreed Pricing” shall mean:

 

(a)          for anticipated sales of Hydrocarbons that are fixed in a firm
fixed price sales contract with an Approved Counterparty, the fixed price or
prices provided for in such sales contract during the term thereof;

 

(b)          for anticipated sales of Hydrocarbons that are hedged by a fixed
price Hedging Transaction with an Approved Counterparty, the fixed price or
prices provided for in such Hedging Transaction during the term thereof, as
modified by any necessary adjustment specified by the Administrative Agent for
quality and geographical differentials; and

 

(c)          for all other anticipated sales of Hydrocarbons, the then current
average NYMEX 5-Year Strip price for the applicable Hydrocarbon.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to any Person concerning or relating to bribery or
corruption.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date, as the case may be, a percentage per annum equal
to (a) for Eurodollar Loans, 10.5% and (b) for Base Rate Loans, 9.5%.

 

“Approval” and “Consent” shall mean, with respect to any consent or approval
sought by Borrower and given by Administrative Agent or any Lender, the writings
(which may be by facsimile or electronic mail) by Administrative Agent or
Lenders that (a) authorize Borrower to take the action for which the consent or
approval is sought and (b) set forth the conditions, if any, upon which the
consent or approval is given by Administrative Agent or such Lender. “Approve”
and “Approved” have the correlative meaning.

 

“Approved Budget” shall mean any budget for the Borrower and its Subsidiaries
for the current Fiscal Year delivered pursuant to Section 5.1(g) which has the
Approval of the Administrative Agent in its sole discretion.

 

“Approved Counterparty” shall mean (a) BP Energy Company, (b) any Person whose
(or guarantor of such Person whose) long term senior unsecured debt rating at
the time a particular swap agreement transaction is entered into is A- or A2 by
S&P or Moody’s (or their equivalent), respectively, or higher or (c) any other
Person agreed by the Administrative Agent or the Majority Lenders.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

3

 

 

“Approved Petroleum Engineers” shall mean (a) Netherland Sewell & Associates,
Inc., Cawley, Gillespie & Associates, Inc., and Ryder Scott Company, and (b) any
other independent petroleum engineers reasonably acceptable to the
Administrative Agent.

 

“Asset Coverage Ratio” shall mean, on the date of any determination, the ratio
of (a) the Modified Proved NPV to (b) Consolidated Total Debt.

 

“Asset Coverage Ratio (PDP)” shall mean, on the date of any determination, the
ratio of (a) the Modified Proved NPV for PDP reserves to (b) Consolidated Total
Debt.

 

“Asset Coverage Ratio Test Date” shall mean the last day of each Fiscal Quarter
and the date of each Interim Asset Coverage Ratio Test Date, beginning with the
Fiscal Quarter ending June 30, 2019.

 

“Asset Sale” shall have the meaning set forth in Section 7.6.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Base Rate” shall for any day a rate per annum equal to the highest of (i) the
rate of interest which is published in the Wall Street Journal from time to time
as the prime lending rate, as in effect from time to time (the “Prime Rate”),
(ii) the Federal Funds Rate, as in effect from time to time, plus 0.50% per
annum, (iii) the Adjusted LIBO Rate determined on a daily basis for an Interest
Period of one (1) month, plus 1.00% per annum (any changes in such rates to be
effective as of the date of any change in such rate), and (iv) zero percent
(0.00%) per annum. The Wall Street Journal’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent may make commercial loans or other
loans at rates of interest at, above, or below the Wall Street Journal’s prime
lending rate. Any change in the Base Rate due to a change in the Wall Street
Journal’s prime rate, the Federal Funds Rate, or the Adjusted LIBO Rate will be
effective from and including the effective date of such change in the Wall
Street Journal’s prime rate, the Federal Funds Rate, or the Adjusted LIBO Rate,
as applicable.

 

“Board Observer” shall have the meaning set forth in Section 5.22.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in New York are authorized or required by law to close
and (ii) if such day relates to a Borrowing of, a payment or prepayment of
principal or interest on, a conversion of or into, or an Interest Period for, a
Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

 

4

 

 

“Capital Expenditures” shall mean, in respect of any Person, for any period, the
aggregate (determined without duplication) of all expenditures and costs during
the applicable period that are required to be included as additions during such
period to Oil and Gas Properties and property, plant or equipment reflected in
the consolidated balance sheet of the Loan Party in accordance with GAAP;
provided, however, that Capital Expenditures for the Loan Party shall not
include:

 

(a)          expenditures to the extent they are made with proceeds of the
issuance of Capital Stock of the Borrower;

 

(b)          expenditures to the extent they are made with proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of the Loan Party within twelve (12) months of
receipt of such proceeds (or, if not made within such period of twelve (12)
months, are committed to be made during such period);

 

(c)          expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding the Borrower
or any Subsidiary thereof) and for which neither the Borrower nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period); and

 

(d)          the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under Capital Leases, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Capital Leases” shall mean, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Exchange Act).

 

“Change in Control” shall mean the occurrence of one or more of the following
events:

 

(a)          (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
in effect on the date hereof), (ii) Parent fails to own 100% of the Capital
Stock of the Borrower or (iii) any “person” or “group” (within the meaning of
the Exchange Act and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 25% or more of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Parent;

 

5

 

 

(b)          any “change in control” or similar event occurs (as set forth in
the agreements relating to the Borrower’s Capital Stock) causing the Borrower or
any of its Subsidiaries to repurchase or redeem, or pursuant to such event be
required to repurchase or redeem, all or any part of the Capital Stock of the
Borrower for cash (except as permitted under Section 7.5 hereof); and

 

(c)          the chief executive officer or chief financial officer of the
Borrower who holds such position on the Closing Date fails to hold such position
or diligently engage in the administration of such responsibilities, unless, in
the case of the chief financial officer, a replacement reasonably acceptable to
the Administrative Agent is appointed to be the chief financial officer of the
Borrower within ninety (90) days of such failure.

 

“Change in Law” shall mean (i) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (ii) any change in any
law, rule, regulation or treaty, or any change in the administration,
interpretation, implementation or application thereof, by any Governmental
Authority after the date of this Agreement, or (iii) compliance by any Lender
(or its Applicable Lending Office) (or, for purposes of Section 2.19(b), by the
Parent Company of such Lender, if applicable) with any request, rule, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is, or purports to be, subject to a Lien created in favor
of the Collateral Agent to secure the whole or any part of the Obligations or
any Guarantee thereof pursuant to the terms of one or more Collateral Documents.

 

“Collateral Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Collateral Documents” shall mean, collectively, the Guaranty Agreements, the
Security Agreements, the Mortgages, the Transfer Letters, the Control Account
Agreements, and all other instruments and agreements now or hereafter executed
and delivered by any Loan Party securing or perfecting the Liens securing the
whole or any part of the Obligations or any Guarantee thereof, all UCC financing
statements, fixture filings and stock powers, and all other documents,
instruments, agreements and certificates executed and delivered by any Loan
Party, in each case in connection with any of the foregoing.

 

6

 

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans on the Closing Date, expressed as an amount representing
the maximum aggregate amount of such Lender’s Credit Exposure hereunder, not to
exceed such Lender’s Maximum Loan Amount.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

 

“Company Governing Agreement” shall mean the Bylaws of the Borrower, as amended
from time to time in a manner not adverse to the interest of the Administrative
Agent and each Lender in their capacity as Administrative Agent or Lender, and
in the event the Borrower converts into a limited liability company,
partnership, or corporation, as applicable, its articles or certificate of
incorporation and bylaws, any related stockholder or shareholder agreement or
certificate of limited partnership containing provisions from such Company
Governing Agreement.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDAX” shall mean, for the Parent, the Borrower and its
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication, (A)
Consolidated Interest Expense for such period, (B) income tax expense determined
on a consolidated basis in accordance with GAAP for such period, (C)
depreciation, depletion, accretion and amortization determined on a consolidated
basis in accordance with GAAP for such period, (D) exploration expenses
determined on a consolidated basis in accordance with GAAP for such period, (E)
out-of-pocket attorneys’ fees incurred in connection with the negotiation and
closing of this Agreement and the other Loan Documents, and (F) non-cash charges
resulting from the requirements of ASC 410, 718 and 815, any provision for the
reduction in the carrying value of assets recorded in accordance with GAAP, and
all other non-cash charges acceptable to the Administrative Agent determined on
a consolidated basis, minus (iii) to the extent included in determining
Consolidated Net Income, all noncash income added to Consolidated Net Income for
such period (without duplication in respect of items considered in the
definition of Consolidated Net Income hereunder); provided that, for purposes of
calculating compliance with the financial covenants set forth in Article VI, to
the extent that during such period any Loan Party shall have consummated an
acquisition permitted by this Agreement or any sale, transfer or other
disposition of any Person, business, property or assets permitted by this
Agreement, Consolidated EBITDAX shall be calculated on a Pro Forma Basis with
respect to such Person, business, property or assets so acquired or disposed of.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a consolidated basis in accordance with GAAP: (a) Consolidated
Interest Expense paid or payable in cash, (b) scheduled principal repayments of
the Loans pursuant to Section 2.8, (c) federal, state, local and foreign income
taxes paid in cash, (d) cash dividends and distributions and (e) Capital
Expenditures.

 

“Consolidated Interest Expense” shall mean, for the Parent, the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, total interest expense, including, without limitation, the interest
component of any payments in respect of Capital Lease Obligations, capitalized
or expensed during such period (whether or not actually paid during such
period).

 

7

 

 

“Consolidated Net Income” shall mean, for the Parent, the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Parent, the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any write-ups of
assets or write-downs of assets (other than the sale of inventory in the
ordinary course of business), (iii) any equity interest of the Parent, the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary except to the extent of cash dividends actually
received, (iv) any income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary, (v) non-cash gains, losses or adjustments under ASC 815 as a
result in the fair market value of derivatives, (vi) fees and other expenses
incurred in connection with the negotiation, closing, and ongoing servicing and
administration of this Agreement and the other Loan Documents, and (vii) the
cumulative effect of any change in GAAP.

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness for
borrowed money of the Parent, the Borrower and its Subsidiaries measured on a
consolidated basis as of such date, including Capital Lease Obligations, and
other debt obligations for borrowed money.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Collateral Agent and the applicable depositary bank, in each
case in form and substance satisfactory to the Administrative Agent.

 

“Controlled Account” shall have the meaning set forth in Section 5.11.

 

“Credit Exposure” shall mean, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans.

 

“Current Assets” shall mean all current assets of the Parent, the Borrower and
its consolidated Subsidiaries as of any date of determination calculated in
accordance with GAAP, but excluding non-cash assets under ASC 815.

 

“Current Liabilities” shall mean all liabilities of the Parent, the Borrower and
its consolidated Subsidiaries that should, calculated in accordance with GAAP,
be classified as current liabilities as of such applicable date of
determination, and in any event including all Indebtedness payable on demand or
within one year from such date of determination without any option on the part
of the obligor to extend or renew beyond such year and all accruals for federal
or other taxes based on or measured by income and due and payable within such
year, but excluding the current portion of long-term Indebtedness required to be
paid within one year, the aggregate outstanding principal balance of the Loans
and non-cash obligations under ASC 815.

 

“Debt Service” shall mean, for any period of time, the aggregate amount of all
principal, interest (including, without duplication of interest amounts payable
under this Agreement, ordinary course settlement amounts payable by the Borrower
under any interest rate Hedging Transaction not prohibited by Section 7.10, net
of ordinary course settlement amounts received by the Borrower thereunder during
the relevant period) and fees under this Agreement and the Loan Documents that
are due and payable during such period of time; provided that (a) all voluntary
or mandatory prepayments of principal shall be excluded from such computation
and (b) when projecting Debt Service on a forecasted basis, the parties shall
assume that interest rates as of the date of determination shall remain
unchanged during the forecasted period.

 

8

 

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.14(b).

 

“Defaulting Lender” shall mean, subject to Section 2.24(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.24(a)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

9

 

 

“Defensible Title” shall mean as to any proved Oil and Gas Property, defensible
title and such title held by a Loan Party that (i) entitles such Loan Party to
receive not less than the “Net Revenue Interest” set forth in the most recent
Reserve Report with respect to such proved Oil and Gas Property without
reduction, suspension or termination throughout the productive life of such
proved Oil and Gas Property except as otherwise disclosed in such Reserve
Report; (ii) obligates such Loan Party to bear costs and expenses relating to
operations on and the maintenance and development of each proved Oil and Gas
Property in an amount not greater than the “Working Interest” set forth in the
most recent Reserve Report with respect to such proved Oil and Gas Property
(except to the extent that such Loan Party is obligated under an operating
agreement to assume a portion of a defaulting or non-consenting party’s share of
costs), without increase for the respective productive life of such proved Oil
and Gas Property except as disclosed in such Reserve Report and except, in each
case, as to increases accompanied by corresponding proportionate increases in
the Net Revenue Interest applicable to such proved Oil and Gas Property; and
(iii) is free and clear of Liens prohibited by this Agreement under Section 7.2;
provided that subsections (i) and (ii) are subject to any Asset Sales in
compliance with Section 7.6 since the date of such applicable Reserve Report and
subject to the expiration of leases in accordance with their terms.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Mortgaged Property” shall mean any Mortgaged Properties for which the
Administrative Agent has received title opinions or other title information
under Section 5.14(a) satisfactory to the Administrative Agent.

 

“Engineering Reports” shall mean, collectively, (a) the Reserve Reports and the
certificates required to be delivered by the Borrower to the Administrative
Agent, in the case of an Asset Coverage Ratio Test Date or an Interim Asset
Coverage Ratio Test Date, pursuant to Section 5.13, and, and (b) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to clause (c) of Section 5.13, as may, from time
to time, be reasonably requested by the Majority Lenders.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters, including, without limitation, the Oil Pollution Act
of 1990 (“OPA”), the Clean Air Act, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), the Federal Water Pollution
Control Act, the Occupational Safety and Health Act of 1970, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), the Safe Drinking Water Act, the
Toxic Substances Control Act, the Superfund Amendments and Reauthorization Act
of 1986, and the Hazardous Materials Transportation Act. For the purposes of
this definition, Section 4.5 and Section 5.17, the term “oil” shall have the
meaning specified in OPA, the terms “hazardous substance” and “release” (or
“threatened release”) shall have the meanings specified in CERCLA, the terms
“solid waste” and “disposal” (or “disposed”) shall have the meanings specified
in RCRA and the term “oil and gas waste” shall mean wastes associated with the
exploration, development, or production of crude oil or natural gas.

 

10

 

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Permit” shall mean any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

 

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.

 

11

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Event of Loss” means, with respect to any Property or business interruption
insurance, any of the following: (a) any loss, destruction or damage of such
Property; (b) any pending or threatened institution of any proceedings for the
condemnation or seizure of such Property or for the exercise of any right of
eminent domain; (c) any actual condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, of such Property, or confiscation of
such Property or the requisition of the use of such Property; or (d) receipt of
proceeds from business interruption insurance.

 

“Excepted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens, in each
case, arising by operation of law in the ordinary course of business or incident
to the exploration, development, operation and maintenance of Oil and Gas
Properties each of which is in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (d) contractual
Liens that arise in the ordinary course of business under operating agreements,
oil and gas leases, division orders, contracts for the sale, transportation or
processing of oil and natural gas (but solely to the extent relating to
dedications of future production), unitization and pooling declarations and
agreements, gas balancing or deferred production agreements, and other
agreements that are usual and customary in the oil and gas business and, in each
case of the foregoing, to the extent such Liens, provided that any such Lien
referred to in this clause (i) is for a claim that is not delinquent or which is
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, (ii) does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the applicable Loan Party or materially impair the
value of such Property subject thereto or (iii) does not decrease a Loan Party’s
net revenue interest in any Oil and Gas Property below that set forth in the
most recently delivered Reserve Report; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies that have not been waived in favor of the
Collateral Agent and burdening only deposit accounts or other funds maintained
with a creditor depository institution, provided that no such deposit account is
a dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by the any Loan Party to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of any Loan Party for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, that do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by such Loan Party or materially impair the value of such Property subject
thereto; (g) Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business, (h) judgment and attachment Liens not giving rise to an
Event of Default, provided that any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced, (i) any
interest or title of a lessor, sublessor, licensor or sublicensor under any
lease, sublease, license or sublicense permitted by this Agreement (other than
any leases of, under or related to Hydrocarbon Interests); (j) Liens on cash
earnest money deposited pursuant to the terms of an agreement to acquire assets
used in, or Persons engaged in, the oil and gas business, to the extent
permitted by this Agreement; (k) licenses of intellectual property, none which,
in the aggregate, materially impair the operation of the business of the Loan
Parties; and (l) any Lien granted by the lessor of a lease comprising a part of
the Hydrocarbon Interests or covering the lessor’s interest in the Hydrocarbons
covered by such lease unless (i) such debt is in default or alleged to be in
default by the holder of the debt or (ii) foreclosure proceedings have been
commenced with respect to such lien or security interest; provided, further that
(i) Liens described in clauses (a) through (e) and (g) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced and
no intention to subordinate the first priority Lien granted in favor of the
Collateral Agent is to be hereby implied or expressed by the permitted existence
of such Excepted Liens and (ii) the term “Excepted Liens” shall not include any
Lien securing Debt for borrowed money.

 

12

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Meeting Portions” shall have the meaning set forth in Section 5.22.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.21, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.21, (d) any U.S. federal
withholding Taxes imposed under FATCA, and (e) U.S. federal backup withholding
taxes or similar tax imposed by any Governmental Authority.

 

13

 

 

“Existing Facility” shall mean the loan facility evidenced by that certain
Credit Agreement dated as of January 27, 2014, by and among the Borrower, Mutual
of Omaha Bank, as administrative agent and L/C Issuer, and the other lenders
party thereto from time to time, as such agreement was amended, restated,
supplemented or otherwise modified from time to time.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal and State Leases” shall have the meaning assigned to such term in
Section 5.25(c)(i).

 

“Federal Flood Insurance” shall mean federally backed Flood Insurance available
under the National Flood Insurance Program to owners of real property
improvements located in Special Flood Hazard Areas in a community participating
in the National Flood Insurance Program.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“FEMA” shall mean the Federal Emergency Management Agency, a component of the
United States Department of Homeland Security that administers the National
Flood Insurance Program.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter, the ratio of (i) Consolidated EBITDAX for the Fiscal Quarter just ended
plus unrestricted cash and cash equivalents on the last day of the preceding
Fiscal Quarter to (ii) Consolidated Fixed Charges for the Fiscal Quarter just
ended.

 

“Flood Insurance” shall mean, for any owned real property located in a Special
Flood Hazard Area, Federal Flood Insurance or private insurance that meets or
exceeds the requirements set forth by FEMA in its Mandatory Purchase of Flood
Insurance Guidelines. Flood Insurance shall be in commercially reasonable
amounts at least up to the maximum policy limits set under the National Flood
Insurance Program, or as otherwise required by the Administrative Agent in its
reasonable judgment, with deductibles not to exceed $250,000 for losses to
buildings and $250,000 for losses to contents of buildings.

 

14

 

 

“Flood Insurance Laws” shall mean collectively, (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973), as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004, as now or hereafter in effect or any successor statute thereto and (c)
the Biggert –Waters Flood Insurance Reform Act of 2012, as now or hereafter in
effect of any successor statute thereto, in each case, together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“G&A Expenses” shall mean the actual general and administrative expenses of
Borrower including capitalized general and administrative expenses, calculated
in accordance with GAAP.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Guarantor” shall mean (i) Parent and (ii) each of the Subsidiary Loan Parties.

 

“Guaranty Agreements” shall mean (i) the Parent Guaranty Agreement, (ii) the
Subsidiary Guaranty Agreement, and (iii) each other guaranty agreement made in
favor of the Administrative Agent for the benefit of the Lenders, in form and
substance satisfactory to the Administrative Agent.

 

15

 

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including Hydrocarbons, petroleum or petroleum distillates, natural gas, oil,
oil and gas waste, crude oil, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the date hereof, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and one or more Approved Counterparties, as the same
may from time to time be amended, amended and restated, modified or
supplemented.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the value(s) for such Hedging Transactions, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Hedging Transactions (which may include a Lender
or any Affiliate of a Lender).

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

16

 

 

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided that, for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith by
appropriate measures and for which adequate reserves are being maintained in
accordance with GAAP), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party to the extent such Indebtedness is secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (x) all Off-Balance Sheet Liabilities, (xi) any
obligations of such Person owing in connection with any volumetric or production
prepayments or take-or-pay arrangements and (xii) all net Hedging Obligations,
which for purposes hereof, the amount of any net Hedging Obligations on any date
shall be deemed to be the Hedge Termination Value thereof as of such date. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venture, but
only to the extent to which there is recourse to such Person for the payment of
such Indebtedness, except to the extent that the terms of such Indebtedness
provide that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Acquisition and Development Plan” shall have the meaning set forth in
Section 2.3(a).

 

“Initial Reserve Report” shall mean that certain database of information titled
'SAMSON0118 - NYMEX.mdb’ delivered to the Administrative Agent by the Borrower’s
principle executive officer via electronic mail on January 21, 2019, pursuant to
Section 3.1(b)(xx).

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one Month; provided that:

 

(i)          the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(ii)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

17

 

 

(iii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of the last calendar month of such Interest Period; and

 

(iv)        no Interest Period may extend beyond the Maturity Date.

 

“Interim Asset Coverage Ratio Test Date” shall mean any date designated by the
Administrative Agent, in its sole discretion, upon not less than thirty (30)
days’ notice in the Interim Request.

 

“Interim Request” shall have the meaning set forth in Section 5.13(b).

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof.

 

“Leverage Ratio” shall mean, as of the last day of any fiscal quarter, the ratio
of (i) an amount equal to Consolidated Total Debt as of the last day of such
fiscal quarter to (ii) Consolidated EBITDAX for the four consecutive Fiscal
Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement; provided,
however, Consolidated EBITDAX shall be calculated as follows for the following
periods: (a) for the period of calculation ending on or before June 30, 2019,
multiplying Consolidated EBITDAX by 4, (b) for the period of calculation
commencing July 1, 2019 and ending September 30, 2019, multiplying Consolidated
EBITDAX by 2, and (c) for the period of calculation commencing October 1, 2019
and ending December 31, 2019, multiplying Consolidated EBITDAX by 4/3.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing, or any
preference, priority or other security agreement or preferential arrangement, of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Capital Lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Hedge Intercreditor Agreement, all Compliance Certificates, any
promissory notes issued hereunder and any and all other instruments, agreements,
documents and writings executed or delivered by a Loan Party in connection with
any of the foregoing.

 

“Loan Parties” shall mean the Borrower, each Guarantor and the Subsidiary Loan
Parties.

 

“Loans” shall mean all loans in the aggregate or any of them, as the context may
require, made by a Lender to the Borrower under its Commitment, which will be
Eurodollar Loans; provided, however, if Eurodollar Loans are determined in good
faith by the Administrative Agent to be not available, then such loans will be
Base Rate Loans.

 

“Lockbox Account” shall have the meaning set forth in Section 2.9(a).

 

“Lockbox Account Waterfall” shall have the meaning set forth in Section 2.9(a).

 

18

 

 

“Majority Lenders” shall mean, Lenders holding a majority of the aggregate
outstanding Commitments at such time or, if the Lenders have no Commitments
outstanding, then Lenders holding more than 50% of the aggregate outstanding
Credit Exposure of the Lenders at such time; provided that to the extent that
any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments and Credit Exposure shall be excluded for purposes of determining
Majority Lenders.

 

“Material Adverse Effect” shall mean any material adverse change in, or a
material adverse effect on, (i) the business, results of operations, financial
condition or assets of the Borrower and its Subsidiaries taken as a whole, (ii)
the ability of the Borrower to perform its obligations under the Loan Documents,
(iii) the ability of the Loan Parties (other than the Borrower), as a whole, to
perform their obligations under the Loan Documents, (iv) the rights and remedies
of the Administrative Agent, the Collateral Agent or the Lenders under any of
the Loan Documents or (v) the legality, validity or enforceability against any
Loan Party of any of the Loan Documents to which it is a party (in the case of
clauses (iv) and (v), other than as a result of an act or omission by the
Administrative Agent, the Collateral Agent or any Lender).

 

“Material Agreements” shall mean (a) (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness and (ii) all employment and
non-compete agreements with management and (b) (i) all agreements, instruments
and conveyances relating to Hydrocarbon Interests, and (ii) all other
agreements, documents, contracts, indentures and instruments pursuant to which,
in the case of clauses (b)(i) and (b)(ii), (A) any Loan Party or any of its
Subsidiaries are obligated to make payments in any twelve month period of
$100,000 or more, (B) any Loan Party or any of its Subsidiaries expects to
receive revenue in any twelve month period of $100,000 or more and (C) a
default, breach or termination thereof could reasonably be expected to result in
a Material Adverse Effect.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans) of
the Borrower or any of its Subsidiaries individually or in an aggregate
committed or outstanding principal amount exceeding $100,000. For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.

 

“Maturity Date” shall mean April 9, 2024.

 

“Maximum Commitment” shall mean, with respect to each Lender, the Maximum Loan
Amount set forth for such Lender on Schedule I.

 

“Maximum Loan Amount” shall mean as to each Lender, such Lender’s Pro Rata share
of the Aggregate Maximum Loan Amount, as such commitment may be modified from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.4.

 

“Modified Proved NPV” shall mean, with respect to any reserves attributable to
the Eligible Mortgaged Properties, the modified and risked NPV of such reserves,
calculated by the Administrative Agent in its sole discretion and delivered to
the Borrower from time to time by the Administrative Agent, based upon
information delivered in connection with the most recently delivered Engineering
Report and such other information (including, without limitation, title
information, the existence of other Indebtedness, the Loan Parties’ hedged and
unhedged exposure to price, price and production scenarios, interest rate and
operating cost changes and other credit factors) as the Administrative Agent
deems appropriate in its sole discretion and in each case consistent with its
normal oil and gas lending criteria for similarly situated borrowers and credit
facilities as it exists at the particular time; provided, however, that, without
limitation to the foregoing, the Modified Proved NPV for any particular proved
developed nonproducing reserves or proved undeveloped reserves shall be zero
unless (i) Capital Expenditures for the development of such reserves, in at
least the amounts required pursuant to the most recent Engineering Report (y)
have been approved by the Administrative Agent in the applicable Approved Budget
or (z) without the Approval of the Administrative Agent so long as PUDs are not
greater than the combined Modified NPV for any particular PDP and PDNP, (ii)
such capital is reasonably expected to be available to the applicable Loan Party
pursuant to binding and enforceable commitments then in effect, and (iii) the
applicable Loan Party has (or is reasonably expected to have) all licenses,
permits, and authorizations necessary or required in order to develop, operate,
and produce such proved developed nonproducing reserves or proved undeveloped
reserves, as the case may be.

 

19

 

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Property” shall mean, as of any date of determination, any Property
owned by any Loan Party which is subject to the Liens created under the terms of
the Mortgages.

 

“Mortgages” shall mean each mortgage or deed of trust delivered by any Loan
Party to the Collateral Agent from time to time, all in form and substance
satisfactory to the Administrative Agent.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

 

“National Flood Insurance Program” shall mean the program created by the United
States Congress pursuant to the Flood Insurance Laws, that mandates the purchase
of flood insurance to cover real property improvements located in Special Flood
Hazard Areas in participating communities and provides protection to property
owners through a federal insurance program.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including cash equivalents) as and when received by the Person
making an Asset Sale and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of an Asset
Sale, (i) the direct costs relating to such Asset Sale excluding amounts payable
to any Loan Party or any Affiliate of any Loan Party and (ii) sale, use or other
transaction taxes paid or payable as a result thereof and (b) in the event of an
Event of Loss, (i) all money that actually will be applied to repair or
reconstruct the damaged Property or Property affected by the condemnation or
taking within one hundred twenty (120) days of the date of the Loan Parties’ (or
their Affiliates’) receipt thereof and (ii) all of the costs and expenses
reasonably incurred in connection with the collection of such proceeds, award or
other payments.

 

“Net Revenue Interest” shall mean, with respect to any Oil and Gas Property, the
decimal or percentage share of Hydrocarbons produced and saved from or allocable
to that Oil and Gas Property, after deduction of Royalty Interests and other
burdens on or paid out of such production.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

20

 

 

“NPV” shall mean, with respect to any proved reserves expected to be produced
from the Eligible Mortgaged Properties, the net present value of the future net
revenues expected to accrue to the Loan Parties’ interests in such Proved
Reserves during the remaining expected economic lives of such proved reserves,
discounted at 10% per annum. Each calculation of such expected future net
revenues shall be made as of the date requested in accordance with the then
existing standards of the SPE and Society of Petroleum Evaluation Engineers,
provided that in any event:

 

(a)          appropriate deductions shall be made for (i) Direct Taxes and
existing burdens that are Permitted Liens, (ii) leasehold operating expenses,
(iii) losses from and expenses of gathering, compression, treating, processing,
transportation, and marketing, and (iv) Capital Expenditures included in the
then effective Acquisition and Development Plan or otherwise approved in writing
by the Administrative Agent on behalf of Majority Lenders; and

 

(b)          the pricing assumptions used in determining NPV for any particular
proved reserves shall be the Agreed Pricing.

 

NPV shall be calculated hereunder in connection with each Engineering Report by
an Approved Petroleum Engineer, or if the applicable Engineering Report is not
required to be prepared by an Approved Petroleum Engineer, then by the Borrower
in accordance with the methodologies used by the Approved Petroleum Engineer in
previous Engineering Reports, and then such calculation shall be calculated and
the amount verified by the Administrative Agent; provided, in the event of any
conflict between the calculations, the Administrative Agent’s calculation shall
be conclusive and final.

 

“NYMEX” shall mean the New York Mercantile Exchange.

 

“NYMEX 5-Year Strip” shall mean as of the date of determination, (a) for the
60-month period commencing with the month in which such date occurs, as quoted
on NYMEX and published in a nationally recognized publication for such pricing
as selected by the Administrative Agent (as such prices may be corrected or
revised from time to time by the NYMEX in accordance with its rules and
regulations), the corresponding monthly quoted futures contract price for months
0–60 and (b) for periods after such 60 month period, the average corresponding
monthly quoted futures contract price for months 49–60, and in each instance of
(a) and (b) shall reflect the price of the monthly future contract prices for
each appropriate Hydrocarbon category included in the Reserve Report for the
volumes of each type of Hydrocarbon produced and delivered at a particular
location, adjusted for the basis differential between the actual delivery
location and the reference price delivery location, and adjusted for any price
differentials between the actual product delivered and the reference product, in
each case using methodology consistent with past practices and in good faith
based on observable differentials.

 

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent or any Lender pursuant to this Agreement, any other Loan
Document or any Loan under the terms thereof, including to the extent provided
therein, without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent and, if applicable, any Lender,
in each case due and owing by the Borrower as provided under the terms of this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, (b) all Hedging Obligations owed by any Loan Party to
any Secured Hedge Party; provided, however, that with respect to any Guarantor,
the Obligations shall not include any Excluded Swap Obligations, and (c) the
Related Costs.

 

21

 

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, or (iii) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.

 

“Offtake Agreement” shall have the meaning set forth in Section 3.1(b)(xxiii).

 

“Oil and Gas Properties” shall mean (i) Hydrocarbon Interests; (ii) the
Properties now or hereafter pooled or unitized with Hydrocarbon Interests;
(iii) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (iv) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(v) all Hydrocarbons in and under and which may be produced and saved from or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (vi) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (vii) all Properties, rights,
titles, interests and estates described or referred to above, including any and
all Property, real or personal, now owned or hereinafter acquired and situated
upon, used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property and including any
and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise expressly provided in this Agreement,
all references to “Oil and Gas Properties” refer to the right, title, and
interest of the Loan Parties and their Subsidiaries in the Oil and Gas
Properties.

 

“Operator” shall mean, with respect to the Oil and Gas Properties, Borrower, any
of its Affiliates, and any other operators, including contract operators, of the
Mortgaged Properties, and in each such case of an Affiliate or other operator,
subject to Approval by the Administrative Agent (which Approval shall not
unreasonably withheld or delayed).

 

“Organizational Documents” shall mean the certificate of incorporation and
by-laws of a corporation; the certificate of limited partnership and agreement
of limited partnership of a limited partnership; the partnership agreement of a
general partnership; the certificate of formation and operating or comparable
agreement of a limited liability company; and the comparable instruments for any
other entity, including, with respect to a trust, any agreement or instrument
creating such trust.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

22

 

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent” shall mean Samson Oil & Gas Limited, an Australian corporation
organized under the laws of Australia.

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Parent Guaranty Agreement” shall mean the Guaranty Agreement dated as of even
date herewith made by the Parent in favor of the Administrative Agent for the
benefit of the Lenders, as such agreement may be thereafter amended, restated,
supplemented or otherwise modified from time to time.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment Date” shall have the meaning set forth in Section 2.8.

 

“Payment Office” shall mean the office of the Administrative Agent located at 9
E. 53rd Street, 5th Floor, New York, New York 10036, or such other location as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“PDP” shall mean “proved developed producing oil and gas reserves” as such term
is defined by the SPE in its standards and guidelines.

 

“PDNP” shall mean “proved developed nonproducing oil and gas reserves” as such
term is defined by the SPE in its standards and guidelines.

 

“Permitted Investments” shall mean:

 

(i)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

23

 

 

(ii)         commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 

(iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

 

(v)         mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Prepayment Premium” shall have the meaning set forth in Section 2.12.

 

“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in an acquisition permitted under Section 7.4, the inclusion
as “Consolidated EBITDAX” of the EBITDAX (i.e. net income before interest,
taxes, depreciation and amortization) for such Person, business, property or
asset as if such acquisition had been consummated on the first day of the
applicable period, based on historical results accounted for in accordance with
GAAP, and (ii) with respect to any Person, business, property or asset sold,
transferred or otherwise disposed of, the exclusion from “Consolidated EBITDAX”
of the EBITDAX (i.e. net income before interest, taxes, depreciation and
amortization) for such Person, business, property or asset so disposed of during
such period as if such disposition had been consummated on the first day of the
applicable period, in accordance with GAAP.

 

“Pro Rata Share” shall mean with respect to any Commitment or Loan of any Lender
at any time, a percentage, (a) on the Closing Date and immediately prior to the
making of the initial Borrowing hereunder, numerator of which shall be such
Lender’s Commitment, and the denominator of which shall be the sum of all
Commitments of all Lenders and (b) from and after the making of the initial
Borrowing hereunder on the Closing Date, the numerator of which shall be such
Lender’s Credit Exposure and the denominator of which shall be the sum of all
Credit Exposure of all Lenders.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.

 

24

 

 

“Prudent Operator” shall mean a reasonable, prudent operator experienced in the
exploration and production of Hydrocarbons and who is, at the time of any
specific determination, situated similarly to the applicable Loan Party, any
additional mortgagor, or Operator, as applicable, in all material respects.

 

“PUD” shall mean “proved undeveloped oil and gas reserves” as such term is
defined by the SPE in its standards and guidelines.

 

“Purchasers” shall mean all Persons who purchase Hydrocarbons attributable or
allocable to a Loan Party’s Net Revenue Interest in the Mortgaged Properties;
provided, however that upon an Event of Default, such Purchasers shall be
Persons Approved by the Administrative Agent (such approval or disapproval not
to be unreasonably delayed).

 

“Qualified ECP Guarantor” shall mean, in respect of any Hedging Transaction,
each Loan Party that (i) has total assets exceeding $10,000,000 at the time any
guaranty of obligations under such Hedging Transaction or grant of the relevant
security interest becomes effective or (ii) otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent and (b) any
Lender.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Costs” shall mean the reasonable and documented fees and out-of-pocket
expenses of counsel for Administrative Agent, Lenders and consultants for
Administrative Agent and Lenders and such other reasonable and documented out of
pocket, third-party expenses incurred by Administrative Agent and Lenders in
connection with the due diligence, negotiation and preparation of documents
relating to the Term Loan and execution, delivery and filing and/or recording of
the Loan Documents together with any amendments, supplements or modifications
thereto or administration or enforcement thereof, including without limitation,
any and all commitment fees, upfront fees, or other fees, costs or expenses paid
or to be paid in accordance to the Administrative Agent or any Lender under the
Loan Documents.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents or advisors of such Person and such Person’s Affiliates.

 

25

 

 

“Release” shall have the meanings specified in CERCLA or under any other
Environmental Law.

 

“Remedial Work” shall have the meaning assigned to such term in Section 5.17(a).

 

“Required Administrative Filings” shall have the meaning assigned to such term
in Section 5.25(c)(i).

 

“Required Capital Reserve Amount” shall mean $1,000,000.

 

“Required Debt Service Reserve Amount” shall mean (a) on the Closing Date,
$1,088,750, and (b) as of the last day of each Fiscal Quarter, the amount equal
to the Debt Service due and payable under the Loan Documents during the
immediately succeeding Fiscal Quarter.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Reserve Account” means the “Account” which is located at Mutual of Omaha Bank
and established under the Reserve Account Control Agreement.

 

“Reserve Account Control Agreement” means the Control Account Agreement dated on
or about the date of this Agreement, among the Borrower, the Collateral Agent
and Mutual of Omaha Bank that provides the Collateral Agent the exclusive right
of access and control to all Accounts governed thereby.

 

“Reserve Report” shall mean a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of the dates set
forth in Section 5.13(a) or Section 5.13(b) (or such other date in the event of
an Interim Asset Coverage Ratio Test Date) the oil and gas reserves attributable
to the proved Oil and Gas Properties of the Loan Parties (or to be acquired by
the Loan Parties) which are or are to be included in the Eligible Mortgaged
Properties, together with (a) a projection of the rate of production of such
proved Oil and Gas Properties, and (b) future net income, taxes, operating
expenses and Capital Expenditures with respect thereto as of such date, based
upon the Agreed Pricing (determined as of a date that is five (5) days prior to
delivery of such report) and other pricing assumptions consistent with the SPE
reporting requirements at the time and reflecting Hedging Transactions in place
with respect to such production.

 

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of the Borrower and (y) with respect to all other provisions, any
of the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of the Borrower or
such other representative of the Borrower as may be designated in writing by any
one of the foregoing with the consent of the Administrative Agent.

 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
or any shares or securities representing any Indebtedness subordinated to the
Obligations or any Guarantee thereof (except in each case as permitted by
Section 7.1 hereof), or any options, warrants or other rights to purchase such
Capital Stock or such Indebtedness, whether now or hereafter outstanding;
provided, however, a Restricted Payment shall not include any payment-in-kind or
similar non-cash distribution of Capital Stock pursuant to the terms of any
preference Capital Stock of the Borrower.

 

26

 

 

“Royalty Interest” shall mean (a) an expense-free interest in any Oil and Gas
Property retained by a mineral lessor in a Lease, (b) an overriding royalty in
any Oil and Gas Property reserved by or conveyed to a Person, or (c) any other
expense-free right to receive production or revenues from any Oil and Gas
Property.

 

“S&P” shall mean Standard & Poor’s, a Standard & Poor’s Financial Services LLC
business.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/
default.aspx, or as otherwise published from time to time.

 

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization owned or controlled by a
Sanctioned Country, or (C) a person located, organized or resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.

 

“Secured Hedge Agreement” means any Hedging Transaction, whether entered into
prior to, on or after the date hereof, between the Borrower or any Guarantor and
any Secured Hedge Party, that is financially settled.

 

“Secured Hedge Party” means any Approved Counterparty (other than a Loan Party)
that has become party to the Hedge Intercreditor Agreement, either by signing
the Hedge Intercreditor Agreement directly or by entry into a joinder to the
Hedge Intercreditor Agreement in accordance with the terms and conditions of the
Hedge Intercreditor Agreement.

 

“Secured Hedging Obligations” means all amounts and other obligations owing to
any Secured Hedge Party under any Secured Hedge Agreement.

 

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Lenders and the Secured Hedge Parties.

 

“Security Agreement” means (i) the Security Agreement, dated as of even date
herewith, by and among the Parent, certain Subsidiary Loan Parties, and the
Collateral Agent, for the benefit of the Secured Parties, and (ii) each other
security agreement executed by a Loan Party in accordance with the terms
hereunder in favor of the Collateral Agent, for the benefit of the Secured
Parties, each made as security for the payment or performance of the Obligations
and this Agreement, as any such agreement may be amended, modified, supplemented
or restated from time to time.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability as of that date.

 

27

 

 

“SPE” means the Society of Petroleum Engineers or any generally recognized
successor thereto which is reasonably satisfactory to the Administrative Agent.

 

“Special Flood Hazard Area” shall mean an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” shall mean the Guaranty Agreement dated as of
even date herewith made by one of more Subsidiary Loan Parties in favor of the
Administrative Agent for the benefit of the Lenders, as such agreement may be
thereafter amended, restated, supplemented or otherwise modified or joined from
time to time.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to Guaranty Agreement or a Security Agreement in accordance with the terms
herein.

 

“Supporting Documentation” shall mean a package containing data that is
available to Borrower sufficient to support the cost estimate and the
justification for the proposed Acquisition and Development Plan for such
project, including but not limited to: (a) location, (b) completion zone, (c)
lateral link, (d) costs, (e) timing, (f) Working Interest breakdown, (g) Net
Revenue Interest breakdown, (h) the Operator, and (i) a location map.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Third-Party Monitor” shall mean either Purple Land Management or another
independent third-party satisfactory to the Administrative Agent in its sole
discretion.

 

28

 

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Transfer Letters” shall mean, collectively, the letters in lieu of transfer
orders and direction letters in form and substance satisfactory to the
Administrative Agent and executed by the Borrower or any other Loan Party
executing a Mortgage.

 

“Triggering Event” shall mean (a) an Asset Sale, (b) an Event of Loss, and (c)
the novation or assignment (unless novated or assigned to a counterparty with
equal or better creditworthiness or that otherwise is an Approved Counterparty),
unwinding or termination (unless replaced with positions or contracts no less
advantageous to the Borrower or the Subsidiary party thereto), or amendment (if
such amendment is materially adverse to the Borrower or the Subsidiary party
thereto) of a hedge position or Hedging Transaction; provided that, in any of
such cases, such event occurs after the Closing Date and results in the
aggregate amount of Net Proceeds from all such events occurring after the
Closing Date exceeding $100,000, calculated by reference to the greater of (i)
the amounts payable to or by a Loan Party in connection therewith and (ii) in
the case of Oil and Gas Properties, the Modified Proved NPV of such Oil and Gas
Properties subject to such sale or disposition, and, in the case of Hedging
Transactions, the value of such hedge position or Hedging Transaction subject to
any such event, in each case, determined as of the most recent test of the Asset
Coverage Ratio (or during the time period from the Closing Date to the first
test of the Asset Coverage Ratio, since the Closing Date).

 

“Triggering Event Proceeds” shall have the meaning set forth in Section 2.13(a).

 

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of Texas.

 

“United States” or “U.S.” shall mean the United States of America.

 

“Updated Acquisition and Development Plan” shall mean the revised comprehensive
Acquisition and Development Plan, delivered in accordance with Section 5.1(k),
detailing for a twelve-month period, all capital expenditures in connection with
the acquisition and development of such Mortgaged Properties any other
expenditures that have been Approved by the Majority Lenders, and which plan or
plans shall provide for the description, timing and estimated costs of any and
all alternate capital expenditure development projects (including the
performance of seismic explorations) proposed on the Mortgaged Properties using
all or any part of the proceeds of the Loans.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.21(g)(ii)(B)(iii).

 

29

 

 

“Well” shall mean any existing or future oil or gas well, salt water disposal
well, injection well, water supply well or any other well located on or related
to the Oil and Gas Properties, and any facility or equipment in addition to or
replacement of any well.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

“Working Interest” shall mean the property interest which entitles its owner to
explore and develop certain land for oil and gas production purposes, whether
under an oil and gas lease or unit, a compulsory pooling order or otherwise.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2.     Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g. “Eurodollar
Loan” or “Base Rate Loan”). Borrowings also may be classified and referred to by
Type (e.g. “Eurodollar Borrowing”).

 

Section 1.3.     Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Parent delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Majority Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Majority Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.

 

30

 

 

Section 1.4.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to Central time (daylight or standard,
as applicable), unless otherwise indicated, and (vi) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time. References to “proved” in respect of
Oil and Gas Properties herein shall mean, at any particular time, Oil and Gas
Properties classified as “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves promulgated by the SPE as in effect at the time in question.

 

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.      General Description of Facility; Termination of Commitments.
Subject to and upon the terms and conditions herein set forth, each of the
Lenders hereby severally agrees (to the extent of such Lender’s Commitment) to
make a Loan to the Borrower in accordance with Section 2.2 on the Closing Date;
provided that in no event shall the aggregate principal amount of all
outstanding Loans exceed the Aggregate Commitment Amount. Following the
extension of the Loan made on the Closing Date, each Lender’s Commitment shall
terminate and no additional Loans or other extensions of credit by the Lenders
may be requested by the Borrower under this Agreement.

 

Section 2.2.      Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a Loan, ratably in proportion to its Pro
Rata Share of the Aggregate Commitments, to the Borrower on the Closing Date, in
an aggregate principal amount that will not result in (a) such Lender’s Credit
Exposure exceeding such Lender’s Commitment or (b) the aggregate Credit
Exposures of all Lenders exceeding the Aggregate Commitment Amount.

 

Section 2.3.      Acquisition and Development Plan.

 

(a)          The initial Acquisition and Development Plan is attached as
Schedule 2.3 (the “Initial Acquisition and Development Plan”) and is hereby
Approved by the Administrative Agent. Such Initial Acquisition and Development
Plan shall be updated annually (each an “Updated Acquisition and Development
Plan”) and delivered to the Administrative Agent for Approval on or before
October 1 of each calendar year. The Borrower may propose modifications to any
Acquisition and Development Plan from time to time, and those modifications will
become effective when Approved by the Majority Lenders, in their sole and
absolute discretion.

 

(b)          Except as permitted in Section 6.6, Borrower must seek Approval of
the Administrative Agent before proceeding with respect to any change or
modification to the then-effective Approved Acquisition and Development Plan,
including to any project, Well, development or other activity listed thereon.

 

Section 2.4.      Procedure for Borrowing. Subject to and upon the terms and
conditions herein set forth, the Administrative Agent shall fund the entire
amount of each Lender’s Commitment on the Closing Date.

 

31

 

 

Section 2.5.      Reserved.

 

Section 2.6.      Reserved.

 

Section 2.7.      Reserved.

 

Section 2.8.      Repayment of Loans. Commencing with the fiscal month ending
September 30, 2020, the Borrower shall make monthly principal payments no later
than two (2) Business Days prior to the last Business Day of each month (each a
“Payment Date”) on the Loans in an amount equal to monthly installments
calculated on the basis of monthly straight-line amortization. Borrower shall
pay on the Maturity Date the outstanding principal amount of all Loans together
with accrued and unpaid interest thereon and any other Obligations.

 

Section 2.9.      Cash Management Prior to an Event of Default.

 

(a)         Borrower shall (and shall direct each Loan Party to) direct and
cause each Operator, all Purchasers of Hydrocarbons and all other marketers,
customers and obligors of Borrower and each other Loan Party (including all
payors of Royalty Interests, net profit interests, and production payment
interests and payments under any Hedging Transaction) to deposit all payments of
any nature due and owing to Borrower or such other Loan Party into one or more
deposit accounts of the Borrower or such Loan Party at a depositary bank (each a
“Lockbox Account”, and collectively the “Lockbox Accounts”) that is subject to a
blocked Control Account Agreement in favor of the Administrative Agent.

 

(b)        So long as no Event of Default has occurred and is continuing, funds
from the Lockbox Accounts shall be applied on each Payment Date or such other
day as Approved by the Administrative Agent as follows:

 

(i)          First, to make Royalty Interest payments due and owing to any
Governmental Authority;

 

(ii)         Second, to make Royalty Interest payments due and owing to any
third parties;

 

(iii)        Third, to pay principal and interest on the Obligations and other
Obligations then due and owing;

 

(iv)        Fourth, to fund the Required Debt Service Reserve Amount in the
Reserve Account;

 

(v)         Fifth, to fund an amount necessary to maintain the Required Capital
Reserve Amount in the Reserve Account; and

 

(vi)        Sixth, any remainder to Borrower’s operating account, which account
shall be subject to a springing Control Account Agreement, for general working
capital and other purposes not prohibited by this Agreement (collectively, the
“Lockbox Account Waterfall”).

 

Section 2.10.   Cash Management After an Event of Default. After the occurrence
and during the continuation of an Event of Default and thereafter until all
monetary Obligations have been paid in full in cash,

 

32

 

 

(a)         the Borrower and each other Loan Party hereby irrevocably authorizes
the Administrative Agent to, with prior written notice to the Borrower, debit
the Lockbox Accounts for the payment of all Obligations when due. On each
Payment Date, the Administrative Agent shall apply funds credited to the Lockbox
Accounts against all then due and unpaid Obligations. Except as provided in
Section 2.10(b), Administrative Agent may, if an Event of Default exists, apply
all funds credited to the Lockbox Accounts against any Obligations then
outstanding.

 

(b)        Following its delivery of each monthly operating statement to
Administrative Agent, Borrower may, not more than six (6) times each month and
on at least three (3) Business Days’ written notice to Administrative Agent,
request Administrative Agent pay from funds credited to the Lockbox Accounts
since the preceding Payment Date the items set forth below:

 

(i)          (A) Related Costs; (B) costs and expenses associated with the
operation of the Wells in a manner consistent with the Approved Budget and the
Approved Acquisition and Development Plan; (C) production taxes; (D) G&A
Expenses not to exceed the lesser of (x) $2,750,000 in the aggregate in during
any fiscal year and (y) the amount therefor set forth in the Approved Budget;
(E) payments made with respect to Hedging Transactions (if applicable); and (D)
other cash utilization Approved by the Majority Lenders; and

 

(ii)         any other payments Approved by the Administrative Agent.

 

Borrower’s request for payment under this Section 2.10(b) will include
Supporting Documentation reasonably satisfactory to Administrative Agent,
including Borrower’s or the applicable Loan Party’s monthly joint interest
billing invoices and revenue distribution statements. Unless Administrative
Agent notifies Borrower in writing within three (3) Business Days of such
request that it objects or requires additional information with respect to the
requested payment (in which case, Administrative Agent will describe the
objection or requested information in reasonable detail), then Administrative
Agent will process the payment and directly pay such items set forth in the
payment request from funds from the Lockbox Accounts.

 

(iii)        Amounts deposited into the Lockbox Accounts and owing to (i)
Working Interest and Royalty Interest owners that are not Affiliates of
Borrower, or (ii) Governmental Authorities for Taxes or payments measured by
production will be released by Administrative Agent to Borrower or the
applicable Loan Party upon receipt of a certificate from Borrower detailing the
amounts and the party to be paid. Administrative Agent will, at its option and
upon prior written notice to Borrower, have the right (but not the obligation)
to make payments directly to the Persons identified on Borrower’s certificate.

 

(c)        Upon the occurrence of an Event of Default under Section 8.1(g), (h)
or (i), the Administrative Agent shall be authorized, in its sole and absolute
discretion, to sweep all funds located in the Reserve Account and apply the same
against the Obligations.

 

33

 

 

Section 2.11.   Evidence of Indebtedness.

 

(a)        Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Commitment and Maximum
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Type thereof and, in the case of each Eurodollar Loan, the Interest
Period applicable thereto, (iii) the date and amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder in respect of the Loans and (iv) both the date and amount of
any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(b)        This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender one original promissory note payable to the
order of such Lender in a form substantially similar to Exhibit B attached
hereto. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by such promissory note in such form payable to the order of the
payee named therein (or, if such promissory note is a registered note, to such
payee and its registered assigns).

 

Section 2.12.   Optional Prepayments. The Borrower shall have the right from
time to time to request to prepay any Borrowing, in whole or in part, by giving
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent no later than 11:00 a.m. not less than five (5) Business
Days prior to the proposed date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment including Prepayment Premium. If such notice is given, the
aggregate amount specified in such notice along with the Prepayment Premium
shall be due and payable on the date designated in such notice, together with
accrued interest to such date on the amount so prepaid in accordance with
Section 2.14(c); provided that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.20. Each optional
prepayment of a Borrowing shall be in a minimum amount not less than $50,000 and
in multiple integrals of $50,000 in excess thereof. Each prepayment of a
Borrowing shall be applied to the Borrowings in inverse order of maturity and
ratably to the Loans comprising such Borrowing.

 

As used herein, “Prepayment Premium” means, for each determination at the time
of an optional prepayment, an amount equal to the aggregate amount of the Loans
to be prepaid multiplied by the applicable percentage set forth in the below
schedule:

 

Months
after Closing Date  Percentage  1-12   4% 13-24   3% 25-36   2% 37-60   0%

 

34

 

 

Section 2.13.   Mandatory Prepayments.

 

(a)       If Borrower or any Subsidiary receives Net Proceeds in respect of any
Triggering Event (“Triggering Event Proceeds”), the Borrower or such Subsidiary
shall prepay the Loans in an aggregate principal amount equal to the following:

 

(i)         the Triggering Event Proceeds plus the applicable Prepayment Premium
within five (5) Business Days of Borrower’s (or such Subsidiary’s, as
applicable) receipt of such Triggering Event Proceeds for an occurrence under
clauses (a) or (c) of a Triggering Event; and

 

(ii)         the Triggering Event Proceeds with respect to a Triggering Event
under clause (b) of such definition relating to proceeds retained for the repair
or reconstruction of damaged Property, within five (5) Business Days of the
earlier of (y) the date that is 120 days after Borrower’s (or such Subsidiary’s,
as applicable) receipt of such Triggering Event Proceeds, except to the extent
that the Borrower (or such Subsidiary, as applicable) has actually applied such
Triggering Event to the repair or reconstruction of the damaged Property, and
(z) the date on which Borrower or the applicable Subsidiary elects not to
proceed with the applicable repair or reconstruction; provided, however, that
the Prepayment Premium shall not be applied to the first $1,000,000 of such
insurance proceeds used to repay the Loans.

 

(b)        Any prepayments made by the Borrower pursuant to this Section shall
be applied as follows: first, to the Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to interest and fees then due and payable hereunder, pro rata
to the Lenders based on their respective pro rata shares of such interest and
fees; third, to the principal balance of the Loans specified by the Borrower,
pro rata to the Lenders based on their respective Commitments; provided,
however, that the foregoing shall not be interpreted to (x) cause any of the
foregoing interest, fees or expenses to be due and payable unless already due
and payable pursuant to other provisions of the Loan Documents and such
interest, fees and expenses shall continue to be required to be paid on such
date that each are otherwise due and payable or (y) eliminate or reduce the
three (3) Business Days grace period with respect to an Event of Default under
Section 8.1(b).

 

Section 2.14.   Interest on Loans.

 

(a)        The Borrower shall pay interest on each Eurodollar Loan at the
Adjusted LIBO Rate plus the Applicable Margin; provided, however, if Eurodollar
Loans are unavailable, then Borrower shall pay interest on each Loan at the Base
Rate plus the Applicable Margin.

 

(b)        Notwithstanding subsection (a) of this Section, at the option of the
Majority Lenders if an Event of Default has occurred and is continuing, and
automatically after acceleration following an Event of Default (including an
acceleration following an Event of Default pursuant to Section 8.1(g), Section
8.1(h) or Section 8.1(i)), the Borrower shall pay interest (“Default Interest”)
with respect to all Eurodollar Loans at the rate per annum equal to 200 basis
points above the otherwise applicable interest rate for such Loans for the then
current Interest Period.

 

(c)        Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Loans shall be payable on the
last day of each Interest Period applicable thereto, and on the Maturity Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

 

35

 

 

(d)        The Administrative Agent shall determine each interest rate
applicable to the Loans in accordance with the terms hereof and shall promptly
notify the Borrower and the Lenders of such rate in writing (or by telephone,
promptly confirmed in writing). Any such determination shall be conclusive and
binding for all purposes, absent manifest error.

 

Section 2.15.       Fees. The Borrower shall pay to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent.

 

Section 2.16.   Computation of Interest and Fees. All interest and all fees
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.

 

Section 2.17.   Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:

 

(i)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period, or

 

(ii)         the Administrative Agent shall have received notice from the
Majority Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement.

 

Section 2.18.   Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to perform any of its obligations hereunder or make,
maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and, if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan either (i)
on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

 

36

 

 

Section 2.19.   Increased Costs.

 

(a)        If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the eurodollar interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or any
Eurodollar Loans made by such Lender or any participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining any Eurodollar Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender of participating in or to reduce the amount received or receivable by
such Lender hereunder (whether of principal, interest or any other amount),

 

then, from time to time, such Lender may provide the Borrower (with a copy
thereof to the Administrative Agent) with written notice and demand, in the form
set forth in Section 2.19(c), with respect to such increased costs or reduced
amounts, and within five (5) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for any such additional or increased costs incurred or
reduction suffered; provided that the Borrower shall not be liable for such
compensation if the relevant Change in Law occurs on a date prior to the date
such Lender becomes party hereto.

 

(b)        If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital
(or on the capital of the Parent Company of such Lender) as a consequence of its
obligations hereunder to a level below that which such Lender or such Parent
Company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Parent Company with
respect to capital adequacy and liquidity), then, from time to time, such Lender
may provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such reduced amounts, and within five
(5) Business Days after receipt of the certificate provided in Section 2.19(c),
the Borrower shall pay to such Lender, as the case may be, such additional
amounts as will compensate such Lender or such Parent Company for any such
reduction suffered.

 

(c)        A certificate of such Lender setting forth the amount or amounts
necessary to compensate such Lender or the Parent Company of such Lender, as the
case may be, specified in subsection (a) or (b) of this Section shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.

 

37

 

 

(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section 2.19 for any increased costs or
reductions incurred more than 365 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor.

 

Section 2.20.   Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice delivered by the Borrower pursuant to this Agreement
(regardless of whether such notice is withdrawn or revoked), then, in any such
event, within five (5) Business Days following receipt of the certificate set
forth in this Section 2.20 by the Borrower, the Borrower shall compensate each
Lender for the loss, cost or expense incurred by it attributable to such event.
In the case of a Eurodollar Loan, such loss, cost or expense shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (A) the
amount of interest that would have accrued on the prepaid principal amount of
such Eurodollar Loan if such event had not occurred at the Adjusted LIBO Rate
applicable to such Eurodollar Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurodollar Loan) over (B) the amount of interest that
would accrue on the principal amount of such Eurodollar Loan for the same period
if the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid
or converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.21.   Taxes.

 

(a)        Defined Terms. For purposes of this Section 2.21, the term
“applicable law” includes FATCA.

 

(b)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)        Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

38

 

 

(d)        Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)         Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section 2.21, the Borrower or other Loan Party shall, upon
written request by the Administrative Agent, deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(g)        Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.21(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

39

 

 

(ii)         Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)         executed originals of IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.19A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.19B or Exhibit 2.19C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.19D on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

40

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.21 (including by
the payment of additional amounts pursuant to this Section 2.21), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. For purposes of this paragraph (h), a
refund includes any credit with respect to a Tax in lieu of a refund.

 

(i)         Administrative Agent Documentation. On or before the date that the
Administrative Agent (or any successor or replacement Administrative Agent)
becomes the Administrative Agent hereunder, it shall deliver to the Borrower two
copies of either (i) IRS Form W-9, or (ii) if the Administrative Agent is not a
U.S. person, (A) an IRS Form W-8ECI with respect to amounts it receives on its
own account, (B) an Internal Revenue Service Form W-8IMY, as revised certifying
that the payments it receives for the account of others are not effectively
connected with the conduct of a trade or business in the United States, or (C)
such other forms or documentation as will establish that it is exempt from U.S.
withholding Taxes, including Taxes imposed by FATCA.

 

41

 

 

(j)          Survival. Each party’s obligations under this Section 2.21 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 2.22.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)        The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.19, 2.18 or 2.19, or otherwise) prior to 12:00 noon on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.17, 2.18, 2.19 and 10.3 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

 

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied as follows: first, to all
fees and reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents; second, to all reimbursable expenses of
the Lenders then due and payable pursuant to any of the Loan Documents, pro rata
to the Lenders based on their respective pro rata shares of such fees and
expenses; third, to all interest and fees then due and payable hereunder, pro
rata to the Lenders based on their respective pro rata shares of such interest
and fees; and fourth, to all principal of the Loans then due and payable
hereunder, pro rata to the parties entitled thereto based on their respective
pro rata shares of such principal.

 

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans that would result in such Lender receiving payment
of a greater proportion of the aggregate amount of its Credit Exposure and
accrued interest and fees thereon than the pro rata proportion received by any
other Lender with respect to its Credit Exposure, then the Lender receiving such
greater proportion shall notify the Administrative Agent of such fact and
purchase (for cash at face value) participations in the Credit Exposure of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Credit Exposure; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this subsection shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Credit Exposure to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
subsection shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

42

 

 

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

Section 2.23.  Mitigation of Obligations. If any Lender requests compensation
under Section 2.19, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.19 or Section 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.24.   Defaulting Lenders.

 

(a)       Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Majority Lenders and in Section 10.2.

 

43

 

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 3.1 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are funded by the Lenders pro
rata in accordance with their Commitments without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

 

Section 3.1.   Conditions to Effectiveness. The obligations of the Lenders to
make the initial Loan hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):

 

(a)        The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date by
Section 2.15 and Section 10.3 or any other provision of a Loan Document.

 

(b)        The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:

 

(i)          a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

 

44

 

 

(ii)         a certificate of a Responsible Officer of each Loan Party dated as
of the Closing Date, attaching and certifying copies of its bylaws, or
partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

 

(iii)        certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation, each dated as of a recent date;

 

(iv)        a favorable written opinions of Davis Graham & Stubbs, as New York,
Colorado, North Dakota, and Wyoming counsel, Crowley Fleck PLLP, as Montana
local counsel, and Squire Sanders Patton Boggs (AU), as Australian local
counsel, counsel to the Loan Parties, dated as of the Closing Date addressed to
the Administrative Agent and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Majority Lenders shall
reasonably request (which opinions will expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders);

 

(v)         a certificate dated the Closing Date and signed by a Responsible
Officer, certifying that after giving effect to the funding of any initial
Borrowing, (A) no Default or Event of Default has occurred and is continuing,
(B) all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on such date, except that any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, (C) since June 30, 2018,
there shall have been no Material Adverse Effect, and (D) attaching a list
setting forth those unpaid and owing royalty payments and payments owing to
trade creditors to be paid as of the Closing Date;

 

(vi)        a duly executed Notice of Borrowing for any initial Borrowing;

 

(vii)       a certificate dated the Closing Date and signed by a Responsible
Officer, (A) certifying that (1) all consents, approvals, authorizations,
registrations and filings and orders (“Consents”) as of the Closing Date
required to be made or obtained under any Requirement of Law, or by any
Contractual Obligation of any Loan Party, in connection with the execution,
delivery, or performance by the Loan Parties of the Loan Documents or any of the
transactions contemplated thereby have been obtained, (2) such Consents, are in
full force and effect and all applicable waiting periods have expired, and no
investigation or inquiry by any governmental authority regarding the Commitments
or any transaction being financed with the proceeds thereof, which would impose
adverse conditions on the Agreement, is, to the knowledge of the Borrower,
ongoing and (3) attached thereto is a true and correct copy of all such Consents
or (B) certifying that no such Consents are required;

 

45

 

 

(viii)      copies of (A) the internally prepared quarterly financial statements
of the Parent and its Subsidiaries on a consolidated basis for the Fiscal
Quarter ended December 31, 2018 in form and substance reasonably acceptable to
the Administrative Agent (together with any supporting data reasonably requested
by the Administrative Agent) and (B) the audited consolidated financial
statements for the Parent and its Subsidiaries for the Fiscal Year ended June
30, 2018;

 

(ix)         a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, confirming that the Parent is Solvent, the
Borrower is Solvent, and the Loan Parties, taken as a whole, are Solvent, in
each case before and after giving effect to the funding of any initial Borrowing
and the consummation of the transactions contemplated to occur on the Closing
Date;

 

(x)          the Guaranty Agreements, duly executed by the Parent and each
Subsidiary Loan Party;

 

(xi)         the Security Agreement, duly executed by the Parent, the Borrower
and each of the Borrower’s Subsidiaries, together with (A) UCC financing
statements and other applicable documents under the laws of all necessary or
appropriate jurisdictions with respect to the perfection of the Liens granted
under the Security Agreement, as requested by the Administrative Agent in order
to perfect such Liens, duly authorized by the Loan Parties, (B) copies of
favorable UCC, tax, judgment, fixture and real property lien search reports in
all necessary or appropriate jurisdictions and under all legal and trade names
of the Loan Parties, as reasonably requested by the Administrative Agent,
indicating that there are no Liens on any of the Collateral other than Liens
permitted by Section 7.2 and Liens to be released on the Closing Date, (C)
original certificates evidencing all issued and outstanding shares of Capital
Stock of the Borrower and all Subsidiaries owned directly by any Loan Party (in
each case, to the extent certificated), together with stock or membership
interest powers or other appropriate instruments of transfer executed in blank
and (D) acknowledgements with respect to pledged equity interests other than
stock of a corporation, duly executed by the issuer of such equity interests;

 

(xii)        Mortgages duly executed by each applicable Loan Party and evidence
satisfactory to the Administrative Agent that such Mortgages create a
first-priority Lien (subject only to Liens permitted by Section 7.2), covering
at least ninety-five percent (95%) of the present value of all PDP and PDNP Oil
and Gas Properties and ninety-five percent (95%) of the present value of all PUD
Oil and Gas Properties taken together, as evaluated in the Initial Reserve
Report provided by the Borrower (based on the value given such proved reserves
in the Initial Reserve Report), which have either been recorded of record in the
appropriate jurisdictions or the Administrative Agent shall have approved the
process for which such Mortgages will be recorded;

 

(xiii)       Transfer Letters as may be required by the Administrative Agent,
duly executed by each Loan Party that executes a Mortgage;

 

(xiv)      Control Account Agreements (including, without limitation, the
Reserve Account Control Agreement) covering all existing bank accounts,
including the Lockbox Account, of the Loan Parties and their Subsidiaries, duly
executed by each of the Collateral Agent, a depository bank acceptable to the
Administrative Agent, and the applicable Loan Party;

 

46

 

 

(xv)       title information setting forth evidence of satisfactory title on the
proved Oil and Gas Properties of Loan Parties as requested by the Administrative
Agent representing not less than eighty percent (80%) of the present value of
all PDP and PDNP Oil and Gas Properties and eighty percent (80%) of the present
value of all PUD Oil and Gas Properties taken together, as evaluated in the
Initial Reserve Report provided by the Borrower (based on the value given such
proved reserves in the Initial Reserve Report), which shall be in form and
substance satisfactory to the Administrative Agent;

 

(xvi)      true, accurate and complete copies of all Material Agreements
certified by an officer of the Loan Parties;

 

(xvii)     certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing in reasonable detail the types and amounts of
insurance (property and liability) maintained by any of the Loan Parties, in
each case naming the Collateral Agent as loss payee on property and casualty
policies or additional insured on liability insurance policies, as the case may
be, together with a lender’s loss payable endorsement on property and casualty
policies in form and substance satisfactory to the Administrative Agent;

 

(xviii)    to the extent reasonably requested by the Administrative Agent, due
diligence information satisfactory to the Administrative Agent, in its sole
discretion, regarding the Borrower and its Subsidiaries including information
regarding legal matters, tax matters, accounting matters, business matters,
financial matters, including prospects, insurance matters, labor matters, ERISA
matters, pension liabilities (actual or contingent), material contracts, debt
agreements, property ownership, contingent liabilities and other legal matters
of the Borrower and its Subsidiaries;

 

(xix)       at least five (5) Business Days prior to the Closing Date, to the
extent requested by any Lender or the Administrative Agent at least ten (10)
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act;

 

(xx)        the Initial Reserve Report accompanied by the certificate described
in Section 5.13(c);

 

(xxi)       a copy of an executed commodity hedging agreements with BP Energy
Company which evidence meet the minimum thresholds requirements for hedging set
forth in Section 7.10;

 

(xxii)      the Hedge Intercreditor Agreement, in form and substance
satisfactory to the Administrative Agent, and duly executed by the parties
thereto, including the applicable Approved Counterparty;

 

(xxiii)     evidence that Borrower has entered in to a crude oil purchase and
sale agreement (“Offtake Agreement”), in form and substance and with an
off-taker satisfactory to the Administrative Agent, which shall have at least
the same tenor as the loan, including any extensions, and apply to all volumes
of Hydrocarbons produced from the Oil and Gas Properties of the Borrower and its
Subsidiaries;

 

(xxiv)     a payoff letter with respect to the existing loan from Mutual of
Omaha, in form and substance satisfactory to the Administrative Agent and
including evidence of appropriate documentation relating to the release of all
liens under such facility;

 

47

 

 

(xxv)     evidence that all filings, notices, recordings and other actions
deemed necessary by the Administrative Agent to perfect the liens in the
Collateral shall have been made, given or accomplished or arrangements for the
completion thereof satisfactory to the Administrative Agent shall have been made
and all filing fees and other expenses related to such actions either have been
paid in full or arrangements have been made for their payment in full which are
satisfactory to the Administrative Agent;

 

(xxvi)    all environmental due diligence and reports on the Oil and Gas
Properties and be satisfied with the results, in its sole and absolute
discretion;

 

(xxvii)   evidence satisfactory to the Administrative Agent that the Borrower
has a minimum of $1,000,000 of available cash at close for working capital;
provided that monies funded into the Reserve Account for the Required Capital
Reserve Amount and the Required Debt Service Reserve Amount on the Closing Date
will not count towards this minimum working capital requirement;

 

(xxviii)    an Approved Initial Acquisition and Development Plan and initial
Approved Budget;

 

(xxix)      evidence satisfactory to the Administrative Agent that the Borrower
has established and funded Reserve Account with the Required Capital Reserve
Amount and the Required Debt Service Reserve Amount on the Closing Date
satisfactory to the Administrative Agent in its sole discretion;

 

(xxx)        evidence that the Borrower has established and designated the Board
Observer as required by Section 5.22;

 

(xxxi)      evidence satisfactory to the Administrative Agent certain of those
unpaid and owing royalty payments and payments owing to trade creditors set
forth an officer’s certificate and denoted to be paid as of the Closing Date
have been made in full in cash or arrangements have been made for their payment
in full which are satisfactory to the Administrative Agent in its sole
discretion; and

 

(xxxii)     such other documents, certificates or information as the
Administrative Agent or the Majority Lenders shall have reasonably requested.

 

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 3.2.         Conditions to Closing Date Borrowing. The obligation of
each Lender to make a Loan on the Closing Date is subject to Section 2.24(b) and
the satisfaction (or waiver) of the following conditions on Closing Date:

 

(a)          at the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall exist and be continuing;

 

48

 

 

(b)          at the time of and immediately after giving effect to such
Borrowing, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on such date, except that any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date;

 

(c)          no Material Adverse Effect has occurred and is continuing; and

 

(d)         the Borrower shall have delivered the required Notice of Borrowing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in subsections (a),
(b), (c) and (d) of this Section.

 

Section 3.3.         Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.          Existence; Power. Each Loan Party (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
has all requisite corporate, partnership or limited liability company power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.2.          Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

Section 4.3.         Governmental Approvals; No Conflicts. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect and except for filings
necessary to perfect or maintain perfection of the Liens created under the Loan
Documents, (b) will not violate any Requirement of Law applicable to such Loan
Party or any of its Subsidiaries or any judgment, order or ruling of any
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect, (c) will not violate or result in a default under (i) the
Organizational Documents of such Loan Party or any of its Subsidiaries or (ii)
any Contractual Obligation of such Loan Party or any of its Subsidiaries or any
of its assets or give rise to a right thereunder to require any payment to be
made by such Loan Party or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect and (d) will not result in the
creation or imposition of any Lien on any asset of such Loan Party or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents.

 

49

 

 

Section 4.4.          Financial Statements.

 

(a)          The Borrower has furnished to each Lender (i) the audited
consolidated balance sheet of the Parent and its Subsidiaries as of June 30,
2018, and the related audited consolidated statements of income, shareholders’
equity and cash flows for the Fiscal Year then ended, prepared by an accounting
firm approved by the Administrative Agent and (ii) the unaudited consolidated
balance sheet of the Parent and its Subsidiaries as of December 31, 2018, and
the related unaudited consolidated statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ended, certified by a Responsible
Officer. Such financial statements fairly present, in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as of such
dates and the consolidated results of operations for such periods, subject to
year-end audit adjustments and the absence of footnotes in the case of the
unaudited quarterly statements referred to in clause (ii). Since June 30, 2018,
there have been no changes with respect to either the Parent and its
Subsidiaries or the Borrower and its Subsidiaries, which have had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(b)          Except for (i) the Obligations, (ii) the liabilities and
obligations reflected in the financial statements previously delivered to the
Administrative Agent or any Lender and (iii) other liabilities and obligations
incurred after the date of such financial statements as permitted by this
Agreement, no Loan Party has any liabilities or obligations, either accrued,
contingent or otherwise, or any unusual long-term commitments or unrealized
losses.

 

Section 4.5.         Litigation and Environmental Matters.

 

(a)          No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened in writing against or affecting a Loan Party or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect (after taking into
account insurance proceeds or other recoveries from third parties actually
recovered) or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.

 

(b)          Except for the matters set forth on Schedule 4.5 or as could not
reasonably be expected to have a Material Adverse Effect:

 

(i)          neither the Loan Party, its Properties nor its operations conducted
thereon violate any applicable Environmental Laws;

 

(ii)         each Loan Party has obtained all Environmental Permits required for
its operations and each of its Properties, with all such Environmental Permits
being currently in full force and effect, and no Loan Party has received any
written notice or otherwise has knowledge that any such existing Environmental
Permit will be revoked or that any application for any new Environmental Permit
or renewal of any existing Environmental Permit will be denied;

 

50

 

 

(iii)        there are no claims, demands, suits, orders, investigations, or
proceedings concerning any violation of, or any Environmental Liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to any Loan Party’s knowledge, threatened
against any Loan Party or any of its Properties or, to any Loan Party’s
knowledge, as a result of any operations at such Properties;

 

(iv)        to the knowledge of each Loan Party, all hazardous substances, solid
waste and oil and gas waste, if any, generated at any and all Property of each
Loan Party or any Subsidiary have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and in transporting, treating or disposing of the same all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws so as not to pose an imminent
and substantial endangerment to public health or welfare or the environment, and
are not the subject of any existing, pending or, to the knowledge of any Loan
Party, threatened action, investigation or inquiry by any Governmental Authority
in connection with any Environmental Laws;

 

(v)         there has been no Release or, to any Loan Party’s knowledge,
threatened Release, of Hazardous Materials at, on, under or from any Loan
Party’s Properties except in compliance with Environmental Laws and so as not to
pose an imminent and substantial endangerment to public health or welfare or the
environment, and to the knowledge of any Loan Party;

 

(vi)        no Loan Party has received any written notice asserting an alleged
Environmental Liability or obligation under any applicable Environmental Laws
with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite from any Loan Party’s Properties and
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice; and

 

(vii)       each Loan Party has provided to the Administrative Agent complete
and correct copies of all material environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any Loan Party’s possession or control and
relating to their respective Properties or operations thereon.

 

Section 4.6.         Compliance with Laws and Agreements. Each Loan Party and
each of its Subsidiaries is in compliance with (a) all Requirements of Law and
all judgments, decrees and orders of any Governmental Authority applicable to
it, and (b) all Material Agreements, in each case of (a) and (b), except where
non-compliance, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.7.          Investment Company Act. No Loan Party nor any its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

 

51

 

 

Section 4.8.         Taxes. Each Loan Party and its Subsidiaries have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them (after giving effect
to any extension granted in the time for filing), and have paid all taxes shown
to be due and payable on such returns or on any assessments made against it or
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which such Loan
Party or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of each Loan Party and its Subsidiaries in respect of such taxes are
adequate (in all material respects), and as of the date hereof no material tax
liabilities in excess of the amount so provided are anticipated. No Loan Party
nor any of its Subsidiaries has any obligation to pay or to its knowledge has
any liability with respect to any of their Affiliates’ tax liability (other than
such Loan Party or its Subsidiaries). No tax Lien has been filed and, to the
knowledge of any Loan Party, no claim is being asserted with respect to any such
tax or other such governmental charge.

 

Section 4.9.         Margin Regulations. None of the proceeds of any of the
Loans will be used, directly or indirectly, for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of such terms under
Regulation U or for any purpose that violates the provisions of Regulation T,
Regulation U or Regulation X. No Loan Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock”.

 

Section 4.10.         ERISA. Except for matters that could not reasonably be
expected to result in a Material Adverse Effect, each Plan is in substantial
compliance in form and operation with its terms and with ERISA and the Code
(including, without limitation, the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes, or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service, and nothing has occurred since the date of such determination
that would adversely affect such determination (or, in the case of a Plan with
no determination, nothing has occurred that would adversely affect the issuance
of a favorable determination letter or otherwise adversely affect such
qualification), except as could not reasonably be expected to result in a
Material Adverse Effect. No ERISA Event in respect to any Plan has occurred or
is reasonably expected to occur. There exists no Unfunded Pension Liability with
respect to any Plan. No Loan Party nor any of its Subsidiaries nor any ERISA
Affiliate, in respect to any Plan of such Loan Party or any of its Subsidiaries,
is making or accruing an obligation to make contributions, or has, within any of
the five calendar years immediately preceding the date this assurance is given
or deemed given, made or accrued an obligation to make, contributions to any
Multiemployer Plan. There are no actions, suits or claims pending against or
involving a Plan (other than routine claims for benefits) or, to the knowledge
of the Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to result in a Material Adverse Effect. Each Loan Party and
each of its Subsidiaries and each ERISA Affiliate have made all contributions to
or under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan, except as could not reasonably be expected to result in a
Material Adverse Effect. No Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA, except as could not reasonably be expected to result in a
Material Adverse Effect. No Loan Party nor any of its Subsidiaries nor any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions, except as could not reasonably be expected to result in a
Material Adverse Effect.

 

52

 

 

Section 4.11.         Ownership of Property; Insurance.

 

(a)           Each Loan Party has good and Defensible Title to its respective
Oil and Gas Properties and good title to, or valid leasehold interests in, all
of its personal Properties in all material respects necessary or used in the
ordinary course of its business, in each case free and clear of Liens prohibited
by this Agreement under Section 7.2. After giving full effect to the Excepted
Liens, each Loan Party specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report as of the date of such Reserve Report (subject
to any Asset Sales in compliance with Section 7.6 since delivery of such Reserve
Report), and after giving full effect to Excepted Liens, the ownership of such
Hydrocarbon Interests shall not in any material respect obligate such Loan Party
to bear the costs and expenses relating to the maintenance, development and
operations of each such Hydrocarbon Interest in an amount in excess of the
working interest of such Hydrocarbon Interest set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in such Loan Party’s net revenue interest in such Hydrocarbon Interest.

 

(b)          All material leases and agreements necessary for the conduct of the
business of each Loan Party are valid and subsisting, in full force and effect,
and there exists no default or event or circumstance which with the giving of
notice or the passage of time or both would give rise to a material default
under any such lease or agreement, except as would not reasonably be expected to
result, individually or in the aggregate of all such leases and agreements, in a
Material Adverse Effect.

 

(c)          The rights and Properties presently owned, leased or licensed by
each Loan Party including, without limitation, all easements and rights of way,
include all rights and Properties reasonably necessary to permit each Loan Party
to conduct its business in all material respects in the same manner as its
business has been conducted prior to the date hereof.

 

(d)          Except as could not reasonably be expected to have a Material
Adverse Effect, the Oil and Gas Properties (and Properties unitized therewith)
of each Loan Party have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Requirements of Law and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of such Loan Party.
Specifically in connection with the foregoing, except as could not reasonably be
expected to have a Material Adverse Effect (i) no Oil and Gas Property of any
Loan Party is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii) 
the Wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Loan Parties are producing from or attributable to
the Oil and Gas Properties (or in the case of Wells located on Properties
unitized therewith, such unitized Properties) of the Loan Parties. Except as
could not reasonably be expected to have a Material Adverse Effect, all
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by each Loan
Party that are necessary to conduct normal operations are being maintained in a
state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by such Loan Party, in a manner consistent with
such Loan Party’s past practices.

 

53

 

 

(e)          Each Loan Party owns, or is licensed or otherwise has the right to
use, all patents, trademarks, service marks, trade names, copyrights and other
intellectual property necessary to operate its business, and the use thereof by
such Loan Party does not infringe on the rights of any other Person, except as
could not reasonably be expected to have a Material Adverse Effect. Each Loan
Party either owns or has valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in its business as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons except
as could not reasonably be expected to have a Material Adverse Effect.

 

(f)          Each Loan Party has (i) all insurance policies sufficient for the
compliance by it with all Requirements of Law and all Material Agreements
including, without limitation, Flood Insurance, if so required, and (ii)
insurance coverage in at least amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of such Loan Party, which are set forth on Schedule 4.11. The
Collateral Agent has been named as additional insured in respect of such
liability insurance policies containing loss payable clauses and the Collateral
Agent has been named as loss payee with respect to such Property loss insurance,
in each case, in its capacity as Collateral Agent.

 

Section 4.12.        Disclosure. The Borrower has disclosed or made available to
Administrative Agent and the Lenders all Material Agreements, and all other
instruments, and corporate or other restrictions to which a Loan Party or any of
its Subsidiaries is subject, that have had or would reasonably be expected to
have a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Loan Party to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole in light of the circumstances under which they were made, not
materially misleading as of the date made; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time furnished (it being understood that such projections are
subject to significant uncertainties and contingencies and that no assurance can
be given that any particular projection will be realized and that actual results
may differ and such differences may be material).

 

Section 4.13.         Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against any Loan Party or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting a
Loan Party or any of its Subsidiaries, and no significant unfair labor practice
charges or grievances are pending against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from a Loan Party or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of such Loan
Party or any such Subsidiary.

 

54

 

 

Section 4.14.          Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the
Borrower and the other Loan Parties and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date. Each Subsidiary of a
Loan Party is a wholly owned Subsidiary and is organized in a jurisdiction
within the United States of America.

 

Section 4.15.         Solvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Loans under this Agreement,
the Parent is Solvent, the Borrower is Solvent, and the Loan Parties, taken as a
whole, are Solvent.

 

Section 4.16.        Deposit and Disbursement Accounts. Schedule 4.16 lists all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, including, without limitation, the
Lockbox Account and the Reserve Account, and such Schedule correctly identifies
the name, address and telephone number of each financial institution, the name
in which the account is held, the type of the account, and the complete account
number therefor.

 

Section 4.17.        Collateral Documents.

 

(a)           Following the due execution and delivery of the Collateral
Documents (other than the Mortgages) required to be executed and delivered by
this Agreement, when UCC financing statements in appropriate form are filed in
the appropriate governmental offices, the Collateral Agent shall have a valid
and perfected first priority security interest in the Collateral (as defined
therein) (to the extent that such security interest can be perfected by
execution and delivery of the Collateral Documents and/or recording of the UCC
financing statements), free and clear of all Liens other than Liens expressly
permitted by Section 7.2. When the certificates evidencing all certificated
Capital Stock of the Borrower and the Subsidiaries of the Borrower pledged
pursuant to the Security Agreements are delivered to the Collateral Agent,
together with appropriate stock powers or other similar instruments of transfer
duly executed in blank, the Liens in such certificated Capital Stock shall be
duly perfected first priority security interests, perfected by “control” as
defined in the UCC to the extent capable of being perfected by delivery of such
applicable certificates and instruments of transfer.

 

(b)          Each Mortgage, when duly executed and delivered by the relevant
Loan Party and properly filed in the real estate records where the Mortgaged
Property covered thereby is located, shall constitute a valid and perfected
first priority Lien on, and security interest in all of such Loan Party’s right,
title and interest in and to the Mortgaged Property of such Loan Party covered
thereby and the proceeds thereof (to the extent that such Mortgage can be
perfected by execution, delivery and/or filing of such Mortgage), other than
with respect to Liens expressly permitted by Section 7.2.

 

(c)          No Loan Party owns any Building (as defined in the applicable Flood
Insurance Law) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Law) for which such Loan Party has not delivered to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent that (a) such
Loan Party maintains Flood Insurance for such Building or Manufactured (Mobile)
Home or (b) such Building or Manufactured (Mobile) Home is not located in a
Special Flood Hazard Area.

 

Section 4.18.     Restriction on Liens. No Loan Party is a party to any
agreement or arrangement, or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Collateral Agent for the benefit of the Secured Parties on or in respect of its
Properties to secure the Obligations and the Loan Documents.

 

55

 

 

Section 4.19.         Material Agreements. As of the Closing Date, all Material
Agreements of a Loan Party and its Subsidiaries are listed on Schedule 4.19, and
each such Material Agreement is in full force and effect. The Borrower does not
have any knowledge of any pending amendments or threatened termination of any of
the Material Agreements. As of the Closing Date, the Borrower has delivered to
the Administrative Agent a true, complete and correct copy of each Material
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, or assignments delivered pursuant thereto or in connection
therewith).

 

Section 4.20.         OFAC; Foreign Corrupt Practices Act.

 

(a)            Neither any Loan Party nor any of its Subsidiaries or Affiliates
(i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned Countries,
or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. The Loan Parties
and their respective directors, officers and employees and, to the knowledge of
the Borrower, the agents of the Loan Parties, are in compliance with applicable
Anti-Corruption Laws in all material respects and such Loan Party and its
Subsidiaries have instituted and maintain policies and procedures designed to
ensure continued compliance therewith.

 

(b)            No part of the proceeds of any Loans hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of applicable
Anti-Corruption Laws.

 

Section 4.21.         Patriot Act. Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither any Loan Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Loan
Parties (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

Section 4.22.        Gas Imbalances; Prepayments. Except as set forth on
Schedule 4.22 or on the most recent certificate delivered pursuant to Section
5.13(c), to the Borrower’s knowledge, on a net basis there are no gas
imbalances, take or pay or other prepayments with respect to the Loan Parties’
proved Oil and Gas Properties which would require the Loan Parties to deliver
Hydrocarbons produced from their proved Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor exceeding, in
the aggregate, $300,000 in any calendar year.

 

Section 4.23.         Marketing of Production. Except for contracts listed and
in effect on the date hereof on Schedule 4.23, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts each Loan Party
represents it is receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity), no material agreements exist which are not cancelable on
sixty (60) days’ notice or less without penalty or detriment for the sale of
production from any Loan Party’s Hydrocarbons (including, without limitation,
calls on or other rights to purchase, production, whether or not the same are
currently being exercised) that (i) pertain to the sale of production at a fixed
price or (ii) have a maturity or expiry date of longer than six (6) months from
the date hereof, except, in each case, with the prior written consent of the
Administrative Agent.

 

56

 

 

Section 4.24.        Hedging Transactions and Qualified ECP Guarantor.
Schedule 4.24, as of the date hereof, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 5.1(e), sets forth,
a true and complete list of all Hedging Transactions of each Loan Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement. The Borrower and each
Guarantor (other than Samson Montana) is a Qualified ECP Guarantor.

 

Section 4.25.         EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

Section 4.26.         Delay Payments. The officer’s certificate sets forth a
true, correct, and complete list of the names and amounts relating to all unpaid
and owing royalty payments and unpaid trade creditors as of the Closing Date as
well as the timing of when such payments shall be paid. None of the Hydrocarbon
Interests of the Borrower, any other Loan Party or any of their respective
Subsidiaries has been lost or forfeited or otherwise adversely impacted due to
Borrower, such Loan Party’s or such Subsidiary’s failure to pay royalty payments
or payments to trade creditors.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Obligation remains unpaid
or outstanding:

 

Section 5.1.         Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent and each Lender:

 

(a)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of Parent, a copy of the annual audited report for such
Fiscal Year for the Parent and its Subsidiaries, containing a consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Parent and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by an accounting firm approved by the Administrative Agent (without
a “going concern” or like qualification, exception or explanation and without
any qualification or exception as to the scope of such audit) to the effect that
such financial statements present fairly in all material respects the financial
position and the results of operations of the Parent and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)          as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Parent, an unaudited consolidated balance sheets
of the Parent and its Subsidiaries and as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of income and cash flows of the
Parent and its Subsidiaries for such Fiscal Quarter and the then elapsed portion
of such Fiscal Year and, commencing on April 1, 2019, together with comparative
figures for the corresponding Fiscal Quarter and the corresponding portion of
the Parent’s previous Fiscal Year;

 

57

 

 

(c)          [reserved];

 

(d)          concurrently with the delivery of the financial statements referred
to in subsections (a) and (b) of this Section (other than the financial
statements for the fourth Fiscal Quarter of each Fiscal Year delivered pursuant
to subsection (b) of this Section), a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists and is continuing a Default or Event
of Default on the date of such certificate and, if such a Default or an Event of
Default then exists, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, (ii) setting forth
in reasonable detail calculations demonstrating compliance with the financial
covenants set forth in Article VI, (iii) specifying any change in the identity
of the Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Administrative Agent and the Lenders on the
Closing Date or as of the most recent Fiscal Year or Fiscal Quarter, as the case
may be, and (iv) stating whether any change in GAAP or the application thereof
has occurred since the date of the mostly recently delivered audited financial
statements of the Parent and its Subsidiaries, and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;

 

(e)          concurrently with the delivery of the financial statements referred
to in subsection (b) of this Section, a certificate signed by the principal
executive officer or the principal financial officer of the Borrower setting
forth as of a recent date, a true and complete list of all Hedging Transactions
of the Loan Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 4.24, any margin required or supplied under any
credit support document, and the counterparty to each such agreement;

 

(f)          concurrently with the delivery of the financial statements referred
to in subsection (b) of this Section, a certificate signed by the principal
executive officer or the principal financial officer of the Borrower setting
forth information as to quantities or production from the Loan Parties’ proved
Oil and Gas Properties, volumes of production sold, pricing, purchasers of
production, gross revenues, lease operating expenses, and such other information
as the Administrative Agent may reasonably request with respect to the relevant
quarterly period;

 

(g)          as soon as available and in any event within sixty (60) days after
the end of each Fiscal Year of the Borrower, a 12-month development plan for the
Borrower and its Subsidiaries for the current Fiscal Year prepared by the
management of the Borrower and detailing the projected cash flows and Capital
Expenditures of the Borrower and its Subsidiaries for such current Fiscal Year,
including, without limitation, a 12-month budget for the Borrower and its
Subsidiaries for such Fiscal Year detailing the monthly projected corporate
general and administrative costs of the Borrower and its Subsidiaries (the
“Approved Budget”);

 

(h)          as soon as available and in any event within thirty (30) days after
the end of each calendar month of the Parent, an unaudited consolidated balance
sheet of the Parent and its Subsidiaries as of the end of such calendar month
and the related unaudited consolidated statements of income and cash flows of
the Parent and its Subsidiaries for such calendar month and the then elapsed
portion of such Fiscal Year and, commencing on May 1, 2019, together with
comparative figures for the corresponding calendar month and the corresponding
portion of the Parent’s previous Fiscal Year;

 

58

 

 

(i)          [reserved];

 

(j)          promptly following the written request of the Administrative Agent,
a list of all Persons purchasing Hydrocarbons from any Loan Party;

 

(k)          on or before October 1st of each Fiscal Year of the Borrower, an
Updated Acquisition and Development Plan for the next fiscal year of the
Borrower setting forth any modifications or updates to then-current Acquisition
and Development Plan, subject at all times to Approval requirements set forth
Section 2.3; and

 

(l)          promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial position of
the Parent, the Borrower or any of its Subsidiaries as the Administrative Agent
or any Lender may reasonably request.

 

Section 5.2.           Notices of Material Events.

 

(a)          The Borrower will furnish to the Administrative Agent and each
Lender prompt written notice of the following:

 

(i)          the occurrence known to the Borrower of any Default or Event of
Default which has occurred and is continuing (subject to any cure or notice
periods set forth in Section 8.1 for any Event of Default);

 

(ii)         the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting a Loan Party or any of
its Subsidiaries which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(iii)        the occurrence of any event or any other development by which a
Loan Party or any of its Subsidiaries (i) receives notice or becomes aware that
it fails to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) receives notice or becomes aware that it is subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

 

(iv)        promptly and in any event within 15 days after (i) the a Loan Party,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
any ERISA Event has occurred, a certificate of the chief financial officer of
the Borrower describing such ERISA Event and the action, if any, proposed to be
taken with respect to such ERISA Event and a copy of any notice filed with the
PBGC or the IRS pertaining to such ERISA Event and any notices received by the
Borrower, such Subsidiary or such ERISA Affiliate from the PBGC or any other
governmental agency with respect thereto, and (ii) becoming aware (1) that there
has been an increase in Unfunded Pension Liabilities (not taking into account
Plans with negative Unfunded Pension Liabilities) since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, (2) of the existence of any Withdrawal Liability, (3) of the
adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the Borrower, any of its Subsidiaries or any ERISA
Affiliate, or (4) of the adoption of any amendment to a Plan subject to Section
412 of the Code which results in a material increase in contribution obligations
of a Loan Party, any of its Subsidiaries or any ERISA Affiliate, a detailed
written description thereof from the chief financial officer of the Borrower or
such Loan Party;

 

59

 

 

(v)         the occurrence of any default or event of default known to the
Borrower, or the receipt by a Loan Party or any of its Subsidiaries of any
written notice of an alleged default or event of default, which has occurred and
is continuing, with respect to any Material Indebtedness of a Loan Party or any
of its Subsidiaries;

 

(vi)        any material amendment or modification to any Material Agreement
(together with a copy thereof), and prompt notice of any termination, expiration
or loss of any Material Agreement;

 

(vii)       notice of any change (A) in any Loan Party’s legal name, (B) in any
Loan Party’s chief executive office, its principal place of business, any office
in which it maintains books or records or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility); provided that the foregoing notice obligation shall not
apply to any change in the location of books or records resulting from Parent’s
agreement with Minerva Corporate Pty Ltd for the provision of company
secretarial, registered office and accounting services, (C) in any Loan Party’s
identity or legal structure, (D) in any Loan Party’s federal taxpayer
identification number or organizational number or (E) in any Loan Party’s
jurisdiction of organization; and

 

(viii)      any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.         

 

(b)          The Borrower will furnish to the Administrative Agent and each
Lender as soon as available and in any event within 30 days after receipt
thereof, a copy of any environmental report or site assessment obtained by or
for a Loan Party or any of its Subsidiaries after the Closing Date on any Oil
and Gas Property, which would reasonably be expected to result in a Material
Adverse Effect.

 

(c)          Each notice or other document delivered under this Section shall be
accompanied by a written statement of a Responsible Officer setting forth the
details of the event or development requiring such notice or other document and
any action taken or proposed to be taken with respect thereto.

 

Section 5.3.         Existence; Conduct of Business. The Borrower will, and will
cause each Loan Party and each of their respective Subsidiaries to do or cause
to be done all things necessary to (a) preserve, renew and maintain in full
force and effect (i) its legal existence and (ii) except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect, its
respective rights, licenses, permits (including Environmental Permits),
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and (b) maintain, if necessary, its qualification
to do business in each other jurisdiction in which its Oil and Gas Properties
are located or the ownership of its Properties requires such qualification;
provided that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.

 

Section 5.4.          Compliance with Laws. The Borrower will, and will cause
each Loan Party and each of their respective Subsidiaries to, (a) comply with
all laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including, without limitation, all
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (b) maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Borrower, a Loan
Party and their respective Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws.

 

60

 

 

Section 5.5.         Payment of Obligations. The Borrower will, and will cause
each Loan Party and each of their respective Subsidiaries to, pay and discharge
at or before maturity all of its obligations and liabilities (including, without
limitation, all taxes, assessments and other governmental charges, levies and
all other claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
Borrower, any Loan Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.6.         Books and Records. The Borrower will, and will cause each
Loan Party and each of their respective Subsidiaries to, keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.

 

Section 5.7.         Visitation and Inspection. The Borrower will, and will
cause each Loan Party, and each of their respective Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, under the reasonable
guidance of officers of or employees delegated by officers of such Loan Party or
such Subsidiary, and subject to any applicable confidentiality considerations,
visit and inspect its Properties (including its Oil and Gas Properties), to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrower; provided that if an Event of
Default has occurred and is continuing, no prior notice shall be required;
provided, further, that so long as no Event of Default has occurred and is
continuing, the Loan Parties shall not be required to reimburse the
Administrative Agent or the Lenders for more than one such inspection during any
fiscal year.

 

Section 5.8.          Maintenance of Properties; Insurance. The Borrower will,
and will cause each Loan Party and each of their respective Subsidiaries to:

 

(a)          operate its proved Oil and Gas Properties and other material
Properties or, to the extent the Borrower is not the operator of any Property,
use commercially reasonable efforts to cause such Oil and Gas Properties and
other Properties to be operated (it being understood that this shall not be
construed to require any Loan Party to include this Section 5.8 in any
contractual arrangements with such operators), as a Prudent Operator would in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements binding on it (except as contested in good
faith with appropriate proceedings) and in compliance with all Requirements of
Law, including, without limitation, applicable proration requirements and
Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its proved Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom;

 

(b)          maintain and keep in good condition and repair (normal wear and
tear excepted) all of its material proved Oil and Gas Properties and other
material Properties, including, without limitation, all such equipment,
machinery and facilities;

 

61

 

 

(c)          promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its proved Oil and Gas Properties (except where the
amount thereof is being contested in good faith by appropriate proceedings and
for which adequate reserves have been maintained in accordance with GAAP) and
will do all other things reasonably necessary to keep unimpaired their rights
with respect thereto and prevent any forfeiture thereof or default thereunder
(other than those expiring according to their terms);

 

(d)          promptly perform or cause to be performed, in accordance with
industry standards, the obligations required by each and all of the assignments,
deeds, leases, sub-leases, contracts and agreements affecting its interests in
its proved Oil and Gas Properties and other material Properties;

 

(e)          maintain with financially sound and reputable insurance companies
which are not Affiliates of the Borrower (i) insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations
(including, to the extent applicable, flood insurance for Collateral located in
a designated “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and as
required by Regulation H of the Federal Reserve Board, as from time to time in
effect and all official rulings and interpretations thereunder or thereof) and
(ii) all insurance required to be maintained pursuant to the Collateral
Documents or any applicable Requirement of Law, and will, upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of a Responsible Officer setting forth the nature and extent of all
insurance maintained by the Borrower and its Subsidiaries in accordance with
this Section;

 

(f)          without limiting the generality of the preceding clause, the
Borrower will maintain and cause its Subsidiaries to maintain, casualty
insurance and liability insurance with respect to liabilities, losses or damage
in respect of the Properties and businesses of the Loan Parties, in each case,
in such amounts, with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for companies in the same or
similar businesses operating in the same or similar locations and as reasonably
satisfactory to the Administrative Agent; and

 

(g)          at all times shall name the Collateral Agent as additional insured
on all liability insurance policies of the Borrower, a Loan Party and their
respective Subsidiaries and as loss payee (pursuant to a loss payee endorsement
approved by the Administrative Agent) on all casualty insurance policies of the
Borrower, such Loan Party and its respective Subsidiaries and use commercially
reasonable efforts to cause such policies to provide that the insurer will give
at least thirty (30) days prior notice of any cancellation to the Collateral
Agent.

 

Section 5.9.          Use of Proceeds; Margin Regulations. The Borrower will use
the proceeds of all Loans to refinance the Existing Facility, fund the
acquisition, exploration and development of Oil and Gas Properties, finance
working capital needs, capital and operating expenditures and for other general
corporate purposes of the Borrower and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose in
contravention of Section 4.9 or for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X.

 

62

 

 

Section 5.10.         Events of Loss. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any Event of Loss
to any material portion of any Collateral (including any Event of Loss that
constitutes a Triggering Event) and (b) will cause the Net Proceeds of any such
event (whether in the form of insurance proceeds, condemnation awards or
otherwise) to be collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

Section 5.11.       Cash Management. The Borrower will, and will cause each Loan
Party, and each of their respective Subsidiaries:

 

(a)          maintain all cash management and treasury business with Mutual of
Omaha Bank or another bank approved by the Administrative Agent, including,
without limitation, all deposit accounts, disbursement accounts, securities
accounts, investment accounts and lockbox accounts (other than (x) zero-balance
accounts for the purpose of managing local disbursements, payroll, withholding
and other fiduciary accounts, all of which the Loan Parties may maintain without
restriction (collectively, such accounts being “Zero-Balance Accounts”) and (y)
accounts in existence on the Closing Date that have on deposit amounts for
checks issued prior to or on the Closing Date that have not yet been deposited
by the payee thereof, but only to the extent of such amounts) (each such deposit
account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account, including, without limitation,
the Lockbox Account and the Reserve Account, shall be a cash collateral account,
with all cash, checks and other similar items of payment in such account
securing payment of the Obligations, and in which the Borrower, a Loan Party and
each of their respective Subsidiaries shall have granted a first priority Lien
to the Collateral Agent, on behalf of the Secured Parties, perfected pursuant to
Control Account Agreements; and

 

(b)           deposit promptly, and in any event no later than two (2) Business
Days after the date of receipt thereof, all cash, checks, drafts or other
similar items of payment relating to or constituting payments made in respect of
any and all accounts and other Collateral into the Controlled Accounts.

 

Section 5.12.        Additional Subsidiaries and Collateral.

 

(a)           In the event that, subsequent to the Closing Date, any Person
becomes a Subsidiary of a Loan Party, whether pursuant to formation, acquisition
or otherwise, (x) the Borrower shall notify the Administrative Agent and the
Lenders not less than ten (10) Business Days prior to the formation or
acquisition of such Subsidiary and (y) on the date that such Person becomes a
Subsidiary of a Loan Party, the Borrower shall cause such Subsidiary (i) to
become a new Guarantor and to grant Liens in favor of the Collateral Agent in
all of its personal property by executing and delivering to the Collateral Agent
a supplement to the Guaranty Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and authorizing and delivering, at the
request of the Administrative Agent, such UCC financing statements or similar
instruments required by the Administrative Agent to perfect the Liens in favor
of the Collateral Agent and granted under any of the Loan Documents, (ii) to
grant Liens in favor of the Collateral Agent in the Oil and Gas Properties of
such Subsidiary by executing and delivering to the Collateral Agent such
Mortgages, to the extent necessary to maintain compliance with Section 5.15, and
(iii) to deliver all such other documentation (including, without limitation,
certified organizational documents, resolutions, lien searches, environmental
reports and, if requested by the Administrative Agent, legal opinions) and to
take all such other actions as such Subsidiary would have been required to
deliver and take pursuant to Section 3.1 if such Subsidiary had been a Loan
Party on the Closing Date or that such Subsidiary would be required to deliver
pursuant to Section 5.13 with respect to any Oil and Gas Properties. In
addition, within five (5) Business Days after the date any Person becomes a
Subsidiary of a Loan Party, the Borrower shall, or shall cause the applicable
Loan Party to (i) pledge all of the Capital Stock of such Subsidiary to the
Collateral Agent as security for the Obligations by executing and delivering a
supplement to the Security Agreement in form and substance satisfactory to the
Administrative Agent, and (ii) if the Capital Stock of such Subsidiary is
certificated, deliver the original certificates evidencing such pledged Capital
Stock to the Collateral Agent, together with appropriate powers executed in
blank.

 

63

 

 

(b)          The Borrower agrees that, following the due execution and delivery
of the Collateral Documents required to be executed and delivered by this
Section, when UCC financing statements in appropriate form are filed in the
appropriate governmental offices, the Collateral Agent shall have a valid, first
priority perfected Lien on the property required to be pledged pursuant to
subsection (a) (to the extent that such Lien can be perfected by execution,
delivery of the Collateral Documents and/or recording of the UCC financing
statements), free and clear of all Liens other than Liens expressly permitted by
Section 7.2. All actions to be taken pursuant to this Section shall be at the
expense of the Borrower or the applicable Loan Party, and shall be taken to the
reasonable satisfaction of the Administrative Agent.

 

Section 5.13.        Reserve Reports.

 

(a)          On or before March 1, June 1, September 1 and December 1 of each
year, commencing June 1, 2019, the Borrower shall furnish to the Administrative
Agent and the Lenders a Reserve Report evaluating the Oil and Gas Properties
evaluated by such Reserve Report of the Borrower and its Subsidiaries as of
January 1st, April 1st, July 1st and October 1st, respectively, of such year.
The Reserve Reports due June 1 and December 1 of each year shall be prepared by
one or more Approved Petroleum Engineers, and the Reserve Report due March 1 and
September 1 of each year shall be prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate and to have been prepared in accordance with the procedures used in
the Reserve Report most recently prepared by the Approved Petroleum Engineers;
provided that, during the continuance of a Default or an Event of Default, upon
request by the Administrative Agent delivered not less than forty-five (45) days
prior to the due date thereof, all Reserve Reports required to be delivered
under this Agreement during the pendency of one or more Defaults or Events of
Default shall be prepared by one or more Approved Petroleum Engineers.

 

(b)          (1) Administrative Agent (at the direction of the Majority Lenders)
shall have the right to request two interim Reserve Reports per fiscal year and
(2) Borrower shall have the right to request one interim Reserve Report per
fiscal year, to determine the Asset Coverage Ratio as of such date of
determination (an “Interim Request”). In the event of an Interim Asset Coverage
Ratio Test Date, on or prior to fifteen (15) days following the Borrower’s
receipt of such Interim Request by the Administrative Agent, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report, subject to
the proviso in Section 5.13(a), prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate and to have been prepared in accordance with the procedures used in
the Reserve Report most recently prepared by the Approved Petroleum Engineers.
For any Interim Request by the Administrative Agent, the Borrower shall provide
such Reserve Report with an “as of” date no later than thirty (30) days
following the receipt of such request.

 

64

 

 

(c)          With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from its
principal executive officer or the principal financial officer certifying that
to the best of his or her knowledge and in all material respects: (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct, (ii) based on information presented
in such Reserve Report, the Borrower and its Subsidiaries own good and
Defensible Title to the proved Oil and Gas Properties evaluated in such Reserve
Report (other than those disposed of since the date of the Reserve Report as
permitted by this Agreement and other than leases that have expired in
accordance with their terms) and such Properties are free of all Liens except
for Liens permitted under Section 7.2, (iii) except as set forth on an exhibit
to the certificate, on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 4.22 with respect
to its proved Oil and Gas Properties evaluated in such Reserve Report which
would require the Borrower and its Subsidiaries to deliver Hydrocarbons either
generally or produced from such proved Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
their proved Oil and Gas Properties have been sold since the date of the last
Asset Coverage Ratio Test Date except as set forth on an exhibit to the
certificate, which certificate shall list all of its proved Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report which the Borrower and its Subsidiaries could
reasonably be expected to have been obligated to list on Schedule 4.23 had such
agreement been in effect on the date hereof, (vi) attached thereto is a
description of any minimum volume commitments or deficiency payment obligations
estimated (calculated at the time of delivery of such Reserve Report and based
upon the production forecasts therein) to be payable by any Loan Party pursuant
to any gathering, processing or transportation agreement, (vii) attached thereto
is a schedule of the Oil and Gas Properties evaluated by such Reserve Report
that are Mortgaged Property and demonstrating the percentage of the present
value of the proved Oil and Gas Properties evaluated in such Reserve Report that
the value of such Mortgaged Property represent in compliance with Section 5.15,
and (viii) a calculation of the Asset Coverage Ratio and Asset Coverage Ratio
(PDP), together with such supporting information as the Administrative Agent may
reasonably request.

 

Section 5.14.        Title Information.

 

(a)          On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 5.13, the Borrower will
deliver title information in form and substance reasonably acceptable to the
Administrative Agent covering the proved Oil and Gas Properties evaluated by
such Reserve Report as requested by the Administrative Agent covering, together
with title information previously delivered to the Administrative Agent, at
least eighty percent (80%) of the present value of all PDP and PDNP Oil and Gas
Properties and eighty percent (80%) of the present value of all PUD Oil and Gas
Properties taken together, evaluated by such Reserve Report.

 

(b)          If the Borrower has provided title information under Section
5.14(a), the Borrower shall, or shall cause the applicable Loan Party to, within
sixty (60) days after notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties which are not
Excepted Liens and that result in the applicable Loan Party owning less than
Defensible Title to such additional Properties, either (i) cure any such title
defects or exceptions (including defects or exceptions as to priority) which are
not permitted by Section 7.2 raised by such information, (ii) substitute
acceptable Oil and Gas Properties with no title defects or exceptions except for
Excepted Liens having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least eighty percent (80%) of the present value of all PDP and PDNP Oil
and Gas Properties and eighty percent (80%) of the present value of all PUD Oil
and Gas Properties taken together, evaluated by such Reserve Report.

 

65

 

 

Section 5.15.         Mortgaged Property. In connection with each Asset Coverage
Ratio Test Date, the Borrower shall, and shall cause its Subsidiaries to, within
thirty (30) days following the due date of each Reserve Report from the Borrower
required by Section 5.13 or (fifteen (15) days, in the case of a Reserve Report
delivered in connection with an Interim Asset Coverage Ratio Test Date), grant
to the Collateral Agent as security for the Obligations, a first-priority Lien
(other than Liens permitted by Section 7.2) on additional proved Oil and Gas
Properties of the Borrower and its Subsidiaries not already subject to a Lien of
the Collateral Documents which will represent in any event, when combined with
all other Mortgaged Property, at least ninety-five percent (95%) of the present
value of all PDP and PDNP Oil and Gas Properties and ninety-five percent (95%)
of the present value of all PUD Oil and Gas Properties taken together of the
Loan Parties evaluated by such Reserve Report. All such Liens will be created
and perfected by and in accordance with the provisions of mortgages, deeds of
trust, security agreements and financing statements or other Collateral
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its proved Oil and
Gas Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 5.12(a).

 

Section 5.16.         Further Assurances. The Borrower will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Majority Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents
pursuant to such Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Collateral Documents or the validity or priority of any
such Lien pursuant to such Loan Documents, all at the expense of the Loan
Parties. The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents. The Borrower hereby
authorizes the Collateral Agent to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the Mortgaged
Property without the signature of the Borrower or any other Loan Party where
permitted by law. A carbon, photographic or other reproduction of the Collateral
Documents or any financing statement covering the Mortgaged Property or any part
thereof shall be sufficient as a financing statement where permitted by law.

 

Section 5.17.        Environmental Matters.

 

(a)          The Borrower will, and will cause each other Loan Party to (i)
create, handle, transport, use, or dispose of any Hazardous Material solely in
compliance with Environmental Laws except if such non-compliance could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (ii) release, any Hazardous Material on, under, about or from
any of Loan Party’s Properties or any other property offsite the Property to the
extent caused by such Loan Party’s operations in compliance with applicable
Environmental Laws, except if non-compliance therewith could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect; (iii)  promptly commence and diligently prosecute to completion, and
shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of any
Loan Party’s Properties by such Loan Party, if the failure to do so, could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect and (iv) establish and implement, and shall cause each Subsidiary
to establish and implement, such procedures as may be necessary to comply with
this Section 5.17(a).

 

66

 

 

(b)          The Borrower will promptly, but in no event later than five (5)
Business Days after any Loan Party obtains knowledge thereof, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against any Loan Party or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if such Loan
Party could reasonably anticipate that such action will result in liability
(whether individually or in the aggregate) in excess of $500,000, not fully
covered by insurance, subject to normal deductibles.

 

Section 5.18.       Offtake Agreement. The Borrower shall or shall cause any
applicable Subsidiary to maintain the Offtake Agreement at all times during the
term of this Agreement.

 

Section 5.19.        Hedging Transactions. The Borrower shall enter into and
maintain Hedging Transactions relating Hydrocarbon Interests expected to be
produced by the Borrower and its Subsidiaries from the Mortgaged Properties in
an amount equal to at least the minimum thresholds set forth in Section 7.10, as
such production is projected in the Reserve Report most recently delivered,
after deducting projected production from any properties or interests sold or
under contract for sale that have been included in such report and after adding
projected production from any properties or interests that had not been
reflected in such report but that are reflected in a separate or supplemental
Reserve Report meeting the requirements of this Agreement and otherwise are
satisfactory to Administrative Agent.

 

Section 5.20.        Lockbox Account. The Borrower shall and shall cause each
Loan Party and applicable Subsidiary to maintain a Lockbox Account (subject to a
blocked Control Account Agreement) with a financial institution acceptable to
the Administrative Agent, in its sole and reasonable discretion.

 

Section 5.21.        Commodity Exchange Act Keepwell Provisions. The Borrower
hereby guarantees the payment and performance of all Obligations of each Loan
Party (other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time to each Loan Party (other than the Borrower) in order for such Loan Party
to honor its obligations under the Guarantee and Security Agreement including
obligations with respect to Hedging Obligations secured by the Collateral
Documents (provided, however, that the Borrower shall only be liable under this
Section 5.21 for the amount of such liability that can be hereby incurred
without rendering its obligations under this Section 5.21, or otherwise under
this Agreement, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 5.21 shall remain in full force and effect until all
Obligations (other than contingent indemnification obligations) are paid in full
to the Lenders, the Administrative Agent and all other Secured Parties, and all
of the Lenders’ Commitments are terminated. The Borrower intends that this
Section 5.21 constitute, and this Section 5.21 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

67

 

 

Section 5.22.        Board Observer. For so long as the outstanding Term Loan
exceeds $100,000, the Administrative Agent shall be entitled to designate one
(1) non-voting representative (the “Board Observer”) to attend any meetings of
the board of directors (or other applicable governing body) of the Borrower,
except that the Board Observer shall temporarily leave any portion of such
meetings directly related to this Agreement or the other Loan Documents or any
refinancing thereof or relate to any legally privileged material or discussions
(“Excluded Meeting Portions”). The Borrower shall give notice of (in the same
manner that notice is given to the board of directors or other members thereof)
all meetings (whether in person, telephonic or otherwise) of the board of
directors and allow the Board Observer to attend all meetings, other than
Excluded Meeting Portions. The Borrower shall also provide to the Board Observer
a copy of all notices, agendas and other materials or information distributed to
the board of directors and any committees thereof, whether provided to the board
of directors or other members thereof in advance or, during or after any
meeting, except to the extent relating to Excluded Meeting Portions. The
Borrower shall reimburse the Board Observer upon demand for any and all
reasonable out-of-pocket expenses incurred by the Board Observer in connection
with the foregoing board visitation rights.

 

Section 5.23.       Required Capital Reserve Amount. As of the Closing Date and
throughout the term of this Agreement, the Borrower shall maintain not less than
the Required Capital Reserve Amount in the Reserve Account, which Required
Capital Reserve Amount shall be calculated without consideration to the Required
Debt Service Reserve Amount.

 

Section 5.24.       Required Debt Service Reserve Amount. As of the Closing Date
and as of the last day of each Fiscal Quarter, the Borrower shall maintain not
less than the Required Debt Service Reserve Amount in the Reserve Account, which
Required Debt Service Reserve Amount shall be calculated without consideration
to the Required Capital Reserve Amount. At any time that an Event of Default has
occurred and is continuing pursuant to Section 8.1(a) or Section 8.1(b), without
limitation to the Administrative Agent’s other rights and remedies under this
Agreement and each other Loan Document, the Borrower irrevocably authorizes the
Collateral Agent, at the direction of the Majority Lenders, to withdraw funds
from the Reserve Account and apply such funds against any amounts past due under
this Agreement or any other Loan Document.

 

Section 5.25.        Post-Closing Covenants.

 

(a)          Trade Payables. Within ninety (90) days after the Closing Date, the
Borrower shall deliver to the Administrative Agent evidence satisfactory to the
Administrative Agent, in its reasonable discretion, that one hundred percent
(100%) of all delay payments relating to the Mortgaged Properties (including,
without limitation, all amounts owed to royalty-owners and trade creditors
listed in an officer’s certificate delivered to the Administrative Agent on the
date hereof or as thereafter updated) have been paid in full.

 

(b)          [Reserved].

 

(c)          Federal and State Lease Filings.

 

(i)          Within ten (10) days after the Closing Date, the Borrower shall
have hired the Third-Party Monitor to assist the Borrower in the preparation,
submission, monitoring and advancement of the required administrative filings
(“Required Administrative Filings”) pertaining to those oil and gas/mineral
leases set forth in Schedule III attached hereto (the “Federal and State
Leases”) with the applicable Governmental Authority (including, without
limitation, the Bureau of Land Management, the Wyoming Office of State Lands and
Investments, and the North Dakota Department of Trust Lands) evidencing the
transfer of rights to the Borrower in such Federal and State Leases.

 

68

 

 

(ii)         The Borrower shall (A) file, or cause the Third-Party Monitor to
file on behalf of the Borrower, within thirty (30) days after the Closing Date,
the Required Administrative Filings, (B) provide, or cause the Third-Party
Monitor to provide, to the Administrative Agent evidence, in form and substance
acceptable to the Administrative Agent, in its reasonable discretion, of the
submission of such Required Administrative Filing, including, without
limitation, a copy of any applicable evidence of filing provided by the
applicable Governmental Authority, and (C) cooperate fully with the Third-Party
Monitor to accomplish the Required Administrative Filings within the time period
required by Section 5.25(c)(ii)(A) and in using commercially reasonable efforts
to successfully update the records of the applicable Governmental Authorities to
evidence the rights of the Borrower in the Federal and State Leases within the
time period required by the last sentence of Section 5.25(c)(iv).

 

(iii)        Borrower shall provide, or cause the Third-Party Monitor to
provide, Administrative Agent with monthly updates delivered within three (3)
Business Days of the end of each calendar month, and additional updates, as
reasonably requested by the Administrative Agent, as to the status of each
Required Administrative Filing and the process of updating the records of the
applicable Governmental Authorities to evidence the rights of the Borrower in
the Federal and State Leases.

 

(iv)        Within one hundred eighty (180) days after the Closing Date, the
Borrower shall provide, or shall cause the Third-Party Monitor to provide, to
the Administrative Agent a report as to the status of the Required
Administrative Filings pertaining to each Federal and State Lease. The
Administrative Agent shall review such report and provide instruction as to
additional actions required by Administrative Agent to successfully update the
records of the applicable Governmental Authorities to evidence the rights of the
Borrower in the Federal and State Leases. The Borrower shall use its
commercially reasonable efforts to undertake, or cause the Third-Party Monitor
to undertake, such additional steps specified by the Administrative Agent within
three hundred sixty (360) days of the Closing Date.

 

ARTICLE VI

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Obligation remains unpaid
or outstanding:

 

Section 6.1.          Leverage Ratio. Beginning with the Fiscal Quarter ending
June 30, 2019, the Borrower will not permit the Leverage Ratio, as of the last
day of any Fiscal Quarter, (i) for the Fiscal Quarter ending on June 30, 2019,
to exceed 4.75:1.00, (ii) for any Fiscal Quarter after June 30, 2019 but ending
on or before March 31, 2020, to exceed 4.00 to 1.00, (iii) for the fiscal
quarters ending on June 30, 2020 and September 30, 2020, to exceed 3.50 to 1.00,
and (iv) for all Fiscal Quarters thereafter, to exceed 3.00 to 1.00.

 

Section 6.2.          Current Ratio. Beginning with the Fiscal Quarter ending
June 30, 2019, the Borrower will not permit the ratio of Current Assets to
Current Liabilities as of the last day of any Fiscal Quarter to be less than
1.00 to 1.00.



 

69

 

 

Section 6.3.          Asset Coverage Ratio. Beginning with the Fiscal Quarter
ending June 30, 2019, the Borrower will not, as of each Asset Coverage Ratio
Test Date, permit the Asset Coverage Ratio (i) during any Fiscal Quarter ending
on or before March 31, 2021, to be less than 2.00 to 1.00, and (ii) for all
Fiscal Quarters thereafter, to be less than 2.50 to 1.00.

 

Section 6.4.          Asset Coverage Ratio (PDP). The Borrower will not, as of
each Asset Coverage Ratio Test Date, permit the Asset Coverage Ratio (PDP) (i)
during any Fiscal Quarter ending on or before June 30, 2019, to be less than
1.10 to 1.00, (ii) during the Fiscal Quarters ending on September 30, 2019 and
December 31, 2019, to be less than 1.15 to 1.00, (iii) during the Fiscal Quarter
ending on March 31, 2020, to be less than 1.25 to 1.00, (iv) during the Fiscal
Quarters ending on June 30, 2020, September 30, 2020, December 31, 2020, and
March 31, 2021, to be less than 1.50 to 1.00, and (vi) for all Fiscal Quarters
thereafter, to be less than 1.75 to 1.00.

 

Section 6.5.          Fixed Charge Coverage Ratio. The Borrower will not permit
the Fixed Charge Coverage Ratio (i) for the Fiscal Quarter ending June 30, 2019,
to be less than 1.35 to 1.00, and (ii) for all Fiscal Quarters thereafter, to be
less than 1.40 to 1.00.

 

Section 6.6.          Capital Expenditures. The Loan Parties shall not make
Capital Expenditures in any Fiscal Quarter, beginning with the Fiscal Quarter
ending June 30, 2019, that would cause the aggregate amount of all Capital
Expenditures in such Fiscal Quarter to exceed by more than (i) 10% the amount of
Capital Expenditures for such Fiscal Quarter set forth on the then-current and
Approved Acquisition and Development Plan, or (ii) 10% the amount of the Capital
Expenditures set forth on the then-current and Approved Acquisition and
Development Plan in the aggregate.

 

ARTICLE VII

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Obligation remains
outstanding:

 

Section 7.1.          Indebtedness and Preferred Equity. The Borrower will not,
and will not permit any Loan Party or any of their respective Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness created pursuant to the Loan Documents;

 

(b)          Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided that (i) any
such Indebtedness shall be subject to Section 7.4, (ii) such Indebtedness is not
held, assigned, transferred, negotiated or pledged to any Person other than a
Loan Party, and (iii) any such Indebtedness shall be subordinated to the
Obligations on terms and conditions satisfactory to the Administrative Agent;

 

(c)          Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary Loan Party of Indebtedness of the Borrower or any other
Subsidiary; provided that such Indebtedness is otherwise permitted by this
Agreement;

 

(d)          Indebtedness of the Borrower and its Subsidiaries associated with
bonds or surety obligations required by Governmental Authorities in connection
with the operation of the Oil and Gas Properties, including with respect to
plugging, facility removal and abandonment of its Oil and Gas Properties,
worker’s compensation claims, performance, bid or other surety or bond
obligations less than $500,000 in the aggregate;

 

70

 

 

(e)          Hedging Obligations permitted by Section 7.10;

 

(f)          Subject to Section 5.25(a), Indebtedness in the form of (i)
accounts payable to trade creditors for goods or services not more than 120 days
past due, unless contested in good faith by appropriate proceedings and adequate
reserves for such items have been made in accordance with GAAP and (ii) current
operating liabilities (other than for borrowed money) which in each case is (x)
incurred in the ordinary course of business, as presently conducted and (y) not
more than 120 days past due, unless contested in good faith by appropriate
proceedings and adequate reserves for such items have been made in accordance
with GAAP;

 

(g)          endorsements of negotiable instruments for collection in the
ordinary course of business;

 

(h)          Indebtedness constituting Capital Lease Obligations incurred in
order to perform the Loan Parties’ obligations under the Offtake Agreement, in
an aggregate amount not to exceed $375,000 in the aggregate at any time
outstanding; and

 

(i)          other Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $75,000 at any time outstanding.

 

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) is required to be
redeemable in cash or pursuant to a cash sinking fund obligation or (ii) is or
may become redeemable or repurchaseable in cash by the Borrower or such
Subsidiary, at the option of the holder thereof as holder of such security or of
holders thereof as a determined quantity of holders of such securities, in whole
or in part, or (iii) is convertible or exchangeable at the option of the holder
thereof in their capacity as holder of such securities for Indebtedness or
preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Maturity Date.

 

Section 7.2.       Liens. The Borrower will not, and will not permit any Loan
Party or any of their respective Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any of its assets or property now owned or hereafter
acquired, except:

 

(a)          Liens securing the Obligations; provided that no Liens may secure
Hedging Obligations constituting Obligations without the other Obligations being
secured hereunder on a pari passu basis to such Hedging Obligations and subject
to the priority of payments set forth in Section 2.20 and Section 8.2 (if such
Hedging Obligations are in default resulting in an Event of Default under this
Agreement) and the Hedge Intercreditor Agreement;

 

(b)          Excepted Liens; and

 

(c)          Liens securing Capital Lease Obligations permitted pursuant to
Section 7.1(h).

 

Section 7.3.          Fundamental Changes.

 

(a)          The Borrower will not, and will not permit any Loan Party or any of
their respective Subsidiaries to merge into or consolidate into any other
Person, or to consummate a Division as the Dividing Person, or to permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve.

 

71

 

 

(b)          The Borrower will not, and will not permit any Loan Party to, allow
any material change to be made in the character of its business as an
independent oil and gas exploration and production company. From and after the
date hereof, the Borrower will not, and will not permit any Loan Party to,
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to any Oil and Gas Properties not onshore
and located within the geographical boundaries of the continental United States
of America.

 

(c)          Without the prior written consent of the Administrative Agent, the
Borrower will not, and will not permit any of its Subsidiaries or any Loan Party
to, form or acquire any Subsidiary other than a Subsidiary of which the Borrower
or its Subsidiaries own all of the equity securities of such Subsidiary (other
than equity attributable to management compensation plans), except for
Investments permitted by Section 7.4.

 

Section 7.4.          Investments, Loans. The Borrower will not, and will not
permit any Loan Party or any of their respective Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Capital Stock, evidence of
Indebtedness (except as permitted in Section 7.1) or other securities (including
any option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary (all of the foregoing being collectively called
“Investments”), except:

 

(a)          Permitted Investments;

 

(b)          Investments in the form of trade credit to customers of a Loan
Party arising in the ordinary course of business and represented by accounts
from such customers and accounts receivable arising in the ordinary course of
business in the aggregate less than $50,000;

 

(c)          creation of any additional Subsidiaries domiciled in the U.S. in
compliance with this Agreement;

 

(d)          Guarantees by the Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1;

 

(e)          Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary or by Parent in or to
the Borrower;

 

(f)          loans or advances to employees, officers or directors of the
Borrower or any of its Subsidiaries in the ordinary course of business for
travel, relocation and related expenses; provided that the aggregate amount of
all such loans and advances does not exceed $50,000 at any time outstanding;

 

(g)          Hedging Transactions permitted by Section 7.10;

 

(h)          Investments by the Borrower and its Subsidiaries (i) in ownership
interests in additional Oil and Gas Properties located within the onshore
geographic boundaries of the United States of America (including, for the
avoidance of doubt, the acquisition of 100% of the Capital Stock of a Person
owning such assets) or (ii) related to oil and gas mineral interests and leases
owned by a Loan Party or a Person that will become a Loan Party upon acquisition
of such Person by a Loan Party, farm-out, farm-in, joint operating, joint
venture, participation or area of mutual interest agreements, gathering and
processing systems, pipelines and other midstream assets or other similar
arrangements in each case, which are related or ancillary to Oil and Gas
Properties owned by the Loan Parties and which are usual and customary in the
oil and gas exploration and production business located within the geographic
boundaries of the United States of America; and

 

72

 

 

(i)          other Investments which in the aggregate do not exceed $500,000 in
any Fiscal Year.

 

Section 7.5.          Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment for the Borrower or such
Subsidiary, except:

 

(i)          declaring or making, or agreeing to pay or make, dividends payable
in such entity’s Capital Stock with respect to a Loan Party or Subsidiary’s
Capital Stock;

 

(ii)         Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary or by the Borrower to any Subsidiary;

 

(iii)        non-cash Restricted Payments pursuant to and in accordance with
equity incentive plans or other benefit plans for management or employees or
directors of the Borrower and its Subsidiaries approved by the Administrative
Agent;

 

(iv)        the repurchase, redemption, acquisition, cancellation or other
retirement for value of the Borrower’s Capital Stock and the termination of
options to purchase Capital Stock of the Borrower, in each instance, held by a
former or current directors, officers and employees (or their estates, spouses
or former spouses) of any Loan Party upon their death, disability, retirement or
termination of employment for a maximum cash consideration not to exceed $50,000
in any fiscal year; and

 

(v)         Restricted Payments made by Borrower in the amount necessary to pay
(or reimburse Parent for the payment of) Parent’s taxes that are attributable to
Parent’s ownership of Borrower, in any event in an aggregate amount not to
exceed $50,000 per fiscal year.

 

Section 7.6.         Sale of Properties; Termination of Hedging Transactions.
The Borrower will not, and will not permit any Loan Party or any of their
respective Subsidiaries to, convey, sell, lease, assign, farm-out, transfer or
otherwise dispose of any of its Property or, in the case of any Subsidiary, any
shares of such Subsidiary’s Capital Stock, in each case whether now owned or
hereafter acquired, to any Person other than the Borrower or any other Loan
Party (any such transaction, an “Asset Sale”), or terminate or otherwise
monetize any Hedging Transaction in respect of commodities, or agree to do any
of the foregoing, except:

 

(a)          the Asset Sale or other disposition of equipment that (i) is
obsolete, uneconomic or worn out equipment disposed of in the ordinary course of
business, (ii) is for fair market value if no longer necessary for business of
such Person or (iii) is contemporaneously replaced by equipment of at least
comparable value and use;

 

(b)          the Asset Sale of produced Hydrocarbons and Permitted Investments
in the ordinary course of business for cash;

 

(c)          the Asset Sale or other disposition of any Oil and Gas Property by
the Borrower and its Subsidiaries or any interest therein for cash and the
termination or monetization of any Hedging Transaction in respect of
commodities; provided that:

 

73

 

 

(i)          no Default exists or, after giving effect to this Section 7.6,
results from such Asset Sale of Oil and Gas Property or termination or
monetization of any Hedging Transaction in respect of commodities (after giving
effect to any prepayment required hereunder) and the Borrower shall be in
compliance with the financial covenants in Article VI on a Pro Forma Basis after
giving effect to any reduction in the Modified Proved NPV and the consummation
of such Asset Sale;

 

(ii)         the Borrower notifies the Administrative Agent and the Lenders not
less than (A) ten (10) Business Days prior to such Asset Sale of proved Oil and
Gas Property or (B) five (5) Business Days (or such longer time as the
Administrative Agent may agree) following the termination or monetization of any
Hedging Transaction in respect of commodities;

 

(iii)        100% of the consideration received in respect of such Asset Sale or
termination shall be cash or cash equivalents; provided, however, this
requirement shall not apply to the termination or monetization of any Hedging
Transaction in accordance with its terms or that is replaced with positions or
contracts no less advantageous to the Borrower or the Subsidiary party thereto
or has expired or matured in accordance with its terms;

 

(iv)        the consideration received in respect of such Asset Sale or
termination or monetization of any Hedging Transaction in respect of commodities
(other than the termination or monetization of any Hedging Transaction in
accordance with its terms or replaced with positions or contracts no less
advantageous to the Borrower or the Subsidiary party thereto) shall be equal to
or greater than the fair market value at the time of such Asset Sale of the
proved Oil and Gas Property, interest therein or Subsidiary subject of such
Asset Sale, or Hedging Transaction subject of such termination or monetization
at the time of the termination or monetization of such Hedging Transaction, with
such value being subject in each case to applicable transaction expenses, and in
the case of any Hedging Transaction applicable breakage or other agreed upon
costs, replacement costs, synthetic trading transaction expenses, spreads, costs
and related fees to the extent applicable and any other amounts required to be
paid pursuant to any master agreement, swap agreement or any annex, schedule or
protocol thereto (as reasonably determined by the board of directors (or
comparable governing body) of the Borrower, and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of the principal
executive officer or the principal financial officer of the Borrower certifying
to that effect; provided, however, that nothing herein shall cause the board of
directors to be required to obtain or provide a fairness or valuation opinion
from an investment bank, valuation firm or similar entity in making such
determination); and

 

(v)         (A) such event is not a Triggering Event or (B) such event is a
Triggering Event and the Borrower shall have made the payments (within the
timeframes), if any, required under Section 2.13(a);

 

(d)          the Asset Sale or other disposition of any Oil and Gas Property
that does not constitute proved reserves by the Borrower and its Subsidiaries or
any interest therein; provided that: (i) no Default exits and is continuing,
(ii) at least 80% of the consideration received in respect of such sale shall be
cash or cash equivalents or Permitted Investments, unless the Borrower has
received the prior written consent of the Administrative Agent, and (iii) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Property,
interest therein or Subsidiary subject of such sale or other disposition,
subject in each case to applicable transaction expenses and breakage or other
costs (as reasonably determined by the board of directors (or comparable
governing body) of the Borrower and, if requested by the Administrative Agent,
the Borrower shall deliver a certificate of the principal executive officer or
the principal financial officer of the Borrower certifying to that effect);

 

74

 

 

(e)          transactions permitted by Section 7.5 or Section 7.7, without
duplication thereto;

 

(f)          farmouts, swaps or trades of undeveloped acreage and assignments in
connection with such farmouts, swaps or trade, in an amount not the exceed
$50,000 in the aggregate for any calendar year; and

 

(g)          Asset Sales of non-Oil and Gas Properties (or Property not
otherwise used or held for use in connection therewith) not otherwise permitted
by this Section 7.6, the aggregate consideration of which shall not exceed
$250,000 during the term of this Agreement.

 

Section 7.7.         Transactions with Affiliates. The Borrower will not, and
will not permit any Loan Party or any of their respective Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates (collectively, “Affiliated
Transactions”), except:

 

(a)          Affiliated Transactions between or among the Borrower and its
Subsidiaries that are upon fair and reasonable terms that are no less favorable
to the Borrower or Subsidiary than it would obtain in a comparable arm’s length
transaction with a non-Affiliate;

 

(b)          transactions permitted by Section 7.4 or Section 7.5 provided each
such transaction meets the criteria of such provisions;

 

(c)          Affiliated Transactions in exchange for the Capital Stock of the
Borrower;

 

(d)          reimbursement or payment of outside counsel, advisory and
transaction fees incurred by Affiliates relating to the operations or business
of the Borrower or its Subsidiaries; and

 

(e)          compensation arrangements and customary indemnification agreements
for directors (or the members of the comparable governing body), managers,
officers and other employees of the Borrower and the other Loan Parties entered
into in the ordinary course of business.

 

For the avoidance of doubt, action by a member of the board of directors of the
Borrower or management of the Borrower, by a member thereof, in their capacity
as such person, which person is also an Affiliate shall not be deemed an
Affiliated Transaction.

 

Section 7.8.         Restrictive Agreements. The Borrower will not, and will not
permit any Loan Party or any of their respective Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any restrictive condition upon (a) the ability of the
Borrower or any of its Subsidiaries to create, incur or permit any Lien upon any
of its assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any of its Subsidiaries to pay dividends or other distributions with
respect to its Capital Stock, to make or repay loans or advances to the Borrower
or any other Subsidiary thereof, to Guarantee Indebtedness of the Borrower or
any other Subsidiary thereof or to transfer any of its property or assets to the
Borrower or any other Subsidiary thereof; provided that clause (a) shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness.

 

75

 

 

Section 7.9.          Sale and Leaseback Transactions. The Borrower will not,
and will not permit any Loan Party or any of their respective Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease as lessee such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred.

 

Section 7.10.        Hedging Transactions.

 

(a)          The Borrower will not, and will not permit any Loan Party or any of
their respective Subsidiaries to, enter into or be a party to any Hedging
Transaction, other than as expressly set forth herein. Notwithstanding anything
in this section to the contrary, the Borrower and its Subsidiaries shall,
subject to clause (b) of this Section 7.10, enter and maintain through the term
of this Agreement (i) those Hedging Transactions required pursuant to Section
5.19 and (ii) those Hedging Transactions by the Borrower with an Approved
Counterparty in respect of commodities entered into not for speculative purposes
the notional volumes for which (when aggregated with other commodity Hedging
Transactions then in effect other than basis differential swaps on volumes
already hedged pursuant to other Hedging Transactions) do not have the net
effect, as of the date of any determination, to be less than (A) for the first
thirty-six (36) months after the date of any determination, 85% of the
reasonably anticipated production of crude oil, 85% of the reasonably
anticipated production of natural gas, 85% of the reasonably anticipated
production of natural gas liquids, in each case as such production is projected,
for such period, from PDP reserves (as set forth in the most recent Reserve
Report delivered pursuant to the terms of this Agreement) calculated separately,
on a rolling quarterly basis, and (B) for the period between thirty-six (36) and
forty-eight (48) months after the date of determination, 80% of the reasonably
anticipated production of crude oil, 80% of the reasonably anticipated
production of natural gas, 80% of the reasonably anticipated production of
natural gas liquids, in each case as such production is projected, for such
period, from PDP reserves (as set forth in the most recent Reserve Report
delivered pursuant to the terms of this Agreement) calculated separately for
each calendar quarter. Notwithstanding anything in this Agreement to the
contrary, Borrower will not, and will not permit any Loan Party or any of their
respective Subsidiaries to, enter into or be a party to any Hedging Transaction,
in excess of 100% of the reasonably anticipated production of crude oil, 100% of
the reasonably anticipated production of natural gas, 100% of the reasonably
anticipated production of natural gas liquids, in each case as such production
is projected from PDP reserves (as set forth in the most recent Reserve Report
delivered pursuant to the terms of this Agreement) calculated separately for
each calendar quarter.

 

(b)          The Borrower will not, and will not permit any Loan Party or any of
their respective Subsidiaries to, enter into or be a party to any Hedging
Transaction, (i) for speculative purposes or (ii) for converting interest rates
from floating to fixed, fixed to floating, or any other interest rate hedge
transaction.

 

(c)          In no event shall any Hedging Transaction (i) contain any
requirement, agreement or covenant for any Loan Party to post collateral or
margin to secure their obligations under such Hedging Transaction or to cover
market exposures other than Hedging Transactions with the Secured Hedge Parties
that are secured by the Collateral Documents pursuant to the terms of this
Agreement and the other Loan Documents, (ii) involve a prepayment, a price that
is not commercially reasonable or any other pricing arrangement resulting in
material credit exposure to either party thereto upon execution thereof, (iii)
involve collar that includes calls sold for different periods or volumes as the
puts or swaps purchased, (iv) permit any payments owed by any Loan Party in
respect of calculation periods that would occur after early termination of such
Hedging Transaction to be netted or set-off against any payments owed to any
Loan Party for physical Hydrocarbons delivered prior to termination thereof,
unless the proceeds of any exercise of any such netting or set-off rights by the
Secured Hedge Parties, as applicable, under such Hedging Transaction are
required to be shared ratably, on a pari passu basis with the other Secured
Parties pursuant to the Hedge Intercreditor Agreement, or (v) include a put
spread or “knock out” or any other similar variation that ceases to reduce risk
below a certain price.

 

76

 

 

(d)          The Borrower will not terminate or monetize any Hedging Transaction
in respect of commodities without the prior written consent of the Majority
Lenders, except to the extent such terminations are permitted pursuant to
Section 7.6.

 

Section 7.11.        Amendment to Material Documents. Without the prior written
consent of the Administrative Agent, the Borrower will not, and will not permit
any Loan Party or any of their respective Subsidiaries to, amend, modify or
waive any of its rights under (a) any Organizational Documents, (b) any
operating agreements affecting the Mortgaged Properties, or (c) any Material
Agreements, except in any manner that would not have a material adverse effect
on the Lenders, the Administrative Agent, or a Material Adverse Effect on the
Borrower and its Subsidiaries taken as a whole.

 

Section 7.12.        Sale or Discount of Receivables. Except for receivables
obtained by any Loan Party out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Loan Party or any of
their respective Subsidiaries to, discount or sell (with or without recourse) to
any Person who is not a Loan Party any of its notes receivable or accounts
receivable.

 

Section 7.13.        Accounting Changes. Except with prior written consent of
the Administrative Agent, the Borrower will not, and will not permit any Loan
Party or any of their respective Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the Fiscal Year of the Borrower, such Loan Party or of any of their
Subsidiaries, except to change the Fiscal Year of a Subsidiary to conform its
Fiscal Year to that of the Borrower.

 

Section 7.14.        Lease Obligations. The Borrower will not, and will not
permit any Loan Party or any of their respective Subsidiaries to, create or
suffer to exist any obligations for the payment under operating leases or
agreements to lease (but excluding any obligations under leases required to be
classified as Capital Leases under GAAP having a term of five years or more or
which do not go beyond the value and terms of the leased property and leases of
Hydrocarbon Interests) which would cause the aggregate amount of all payments
made by the Borrower and the other Loan Parties pursuant to all such leases or
lease agreements, including any residual payments at the end of any lease, on a
consolidated basis, to exceed $250,000 in the aggregate in any Fiscal Year.

 

Section 7.15.        Government Regulation. The Borrower will not, and will not
permit any Loan Party or any of their respective Subsidiaries to, (a) be or
become subject at any time to any enforcement of law, regulation or list of any
Governmental Authority of the United States (including, without limitation, the
OFAC list) that prohibits or sanctions the Lenders or the Administrative Agent
from making any advance or extension of credit to the Borrower or from otherwise
conducting business with the Loan Parties, or (b) fail to provide documentary
and other evidence of the identity of the Loan Parties as may be requested by
the Lenders or the Administrative Agent at any time to enable the Lenders or the
Administrative Agent to verify the identity of the Loan Parties or to comply
with any applicable law or regulation, including, without limitation, Section
326 of the Patriot Act at 31 U.S.C. Section 5318.

 

77

 

 

Section 7.16.         Gas Imbalances, Take-or-Pay or Other Prepayments. The
Borrower will not, and will not permit any Loan Party or any of their respective
Subsidiaries to, allow gas imbalances, take-or-pay obligations or other
prepayments with respect to the Oil and Gas Properties of any Loan Party that
would require such Loan Party to deliver Hydrocarbons on a monthly basis at some
future time without then or thereafter receiving full payment therefor to
exceed, in the aggregate, $300,000 in any calendar year.

 

Section 7.17.        Marketing Activities. The Borrower will not, and will not
permit any Loan Party or any of their respective Subsidiaries to, enter into any
contracts for the sale of Hydrocarbons other than (a) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from the
Borrower’s or its Subsidiaries’ proved Oil and Gas Properties during the period
of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with such Oil and Gas
Properties of the Borrower or one of its Subsidiaries that the Borrower or one
of its Subsidiaries has the right to sell on behalf of such third parties and
(c) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (i) which have generally offsetting provisions (i.e., corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (ii) for which appropriate credit support has been
received by the Borrower or applicable Subsidiary to mitigate the material
credit risks of the counterparty thereto.

 

Section 7.18.        Non-Qualified ECP Guarantors. The Borrower shall not permit
any Loan Party that is not a Qualified ECP Guarantor to enter into any Hedging
Agreements.

 

Section 7.19.        Environmental Matters. The Borrower will not, and will not
permit any Loan Party or any of their respective Subsidiaries to, cause or
permit any of its Property to be in any violation of, or do anything or permit
anything to be done which will subject any such Property to a Release or
threatened Release of Hazardous Materials in violation of or to any Remedial
Work required under, any Environmental Laws, other than to the extent that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

Section 7.20.        Sanctions and Anti-Corruption Laws.

 

(a)          The Borrower will not, and will not permit any Loan Party or any of
their respective Subsidiaries to, request any Loan or, directly or indirectly,
use the proceeds of any Loan, or lend , contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person (i) to
fund, any activities or business of or with any Sanctioned Person or in any
Sanctioned Country, or (ii) in any other manner that would result in a violation
of Anti-Corruption Laws or applicable sanctions by any Person (including any
Person participating in the transaction, whether as the Administrative Agent,
any Lender or otherwise).

 

(b)          The Borrower will not, and will not permit any Loan Party or any of
their respective Subsidiaries to request any Loan or, directly or indirectly,
use the proceeds of any Loan, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money or anything else of value to any Person in violation of
applicable Anti-Corruption Laws.

 

Section 7.21.       G&A Expenses. The Borrower shall not permit its G&A Expenses
to exceed $2,750,000 in the aggregate in any fiscal year.

 

78

 

  

ARTICLE VIII
EVENTS OF DEFAULT

 

Section 8.1.          Events of Default. If any of the following events (each,
an “Event of Default”) shall occur and be continuing:

 

(a)          the Borrower or any other Loan Party shall fail to pay any
principal of any Loan or any other Obligations under the Guaranty Agreements,
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or

 

(b)          the Borrower or any other Loan Party shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount payable under
subsection (a) of this Section) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days; or

 

(c)          any representation or warranty made or deemed made by or on behalf
of a Loan Party or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document (including the Schedules attached hereto
and thereto), or in any amendments or modifications hereof or waivers hereunder,
or in any certificate submitted to the Administrative Agent or the Lenders by
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or

 

(d)          a Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 2.3(b), 5.2(a) and 5.2(b), 5.3(a)(i), 5.18, 5.19,
5.23, 5.24, 5.25, or Article VI or VII; or

 

(e)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) and (d) of this Section) or any other Loan Document, and
such failure shall remain unremedied for 30 days (or, with respect to (x)
Section 5.1(b) and (y) Section 5.1(d) as it pertains to the Compliance
Certificate required to be delivered concurrently with the financial statements
required by Section 5.1(b), 15 days) after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent; or

 

(f)          (i) the Borrower, any of its Subsidiaries, or any Loan Party
(whether as primary obligor or as guarantor or other surety) shall fail to pay
any principal of, or premium or interest on, any Material Indebtedness (other
than any Hedging Obligation) that is outstanding, when and as the same shall
become due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness prior to the stated maturity thereof; or any such Material
Indebtedness shall be declared to be due and payable, or required to be prepaid,
purchased, defeased or redeemed (other than by a regularly scheduled required
prepayment or redemption) in each case prior to the stated maturity thereof or
(ii) there occurs under Hedging Transactions, as to which the Borrower, any of
its Subsidiary, or any other Loan Party is a party, an Early Termination Date
(as defined in such applicable Hedging Transactions) resulting from (A) any
event of default that occurs and is continuing under such Hedging Transactions
as to which the Borrower, any of its Subsidiaries, or any other Loan Party is
the Defaulting Party (as defined in such Hedging Transaction) and the Hedge
Termination Value owed by the Borrower, such Subsidiary, or such other Loan
Party as a result thereof, individually or in the aggregate, is greater than
$100,000 and is not paid following the notice periods, rights and remedies
provided for in the documentation of such Hedging Transactions or (B) any
Termination Event (as so defined) under such Hedging Transactions as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and the
Hedge Termination Value owed by the Borrower, such Subsidiary, or any other Loan
Party as a result thereof is, individually or in the aggregate, greater than
$100,000 and is not paid following the notice periods, rights and remedies
provided for in the documentation of such Hedging Transactions; or

 

79

 

 

(g)          the Borrower, any of its Subsidiaries, or any other Loan Party
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in subsection (i) of this Section,
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Borrower or any such Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower, any of its Subsidiaries, or any other Loan Party or
its debts, or any substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower, any of its Subsidiaries, or any other Loan
Party or for a substantial part of its assets, and in any such case, such
proceeding or petition shall remain undismissed for a period of 60 days or an
order or decree approving or ordering any of the foregoing shall be entered; or

 

(i)          the Borrower, any of its Subsidiaries, or any other Loan Party
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or

 

(j)          (i) an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower,
any of its Subsidiaries, or any other Loan Party in an aggregate amount
exceeding $100,000, (ii) there is or arises an Unfunded Pension Liability (not
taking into account Plans with negative Unfunded Pension Liability) in an
aggregate amount exceeding $100,000, or (iii) there is or arises any potential
Withdrawal Liability in an aggregate amount exceeding $100,000; or

 

80

 

 

(k)          any final judgment or order by a Government Authority (which cannot
be contested by appropriate proceedings) for the payment of money less any
insurance proceeds covering such settlements or judgments which are received or
as to which the insurance carriers admit liability, in excess of $100,000 in the
aggregate (but not including in such aggregate, amounts paid, or appealed as
contemplated by this subsection) shall be rendered against the Borrower, any of
its Subsidiaries, or any other Loan Party, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order as a result of nonpayment of such judgment or order in a timely manner or
(ii) there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(l)          any non-monetary judgment or order shall be rendered against the
Borrower, any of its Subsidiaries, or any other Loan Party that could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m)          a Change in Control shall occur or exist; or

 

(n)          any provision of any Collateral Document shall for any reason cease
to be valid and binding on, or enforceable against, any Loan Party, or any Loan
Party shall so state in writing, or any Loan Party shall seek to terminate its
obligation under the Guaranty and Security Agreement or any other Collateral
Document (other than the release of any guaranty or collateral to the extent
permitted pursuant to the terms of this Agreement or the Collateral Documents
including pursuant to Section 9.11); or

 

(o)          with respect to the Collateral Documents, any Lien purported to be
created under any Collateral Document shall fail or cease to be, or shall be
asserted by any Loan Party not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Collateral Documents,
subject to the exceptions set forth therein;

 

then, and in every such event (other than an event with respect to a Loan Party
described in subsection (g), (h) or (i) of this Section) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Majority Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i)  declare the principal of and any accrued interest on the Loans, and
all other Obligations owing hereunder, to be, whereupon the same shall become,
due and payable immediately, without presentment, demand, protest, further
notice of intent to accelerate, notice of acceleration, or other notice of any
kind (other than as provided in this paragraph), all of which are hereby waived
by the Borrower and each Loan Party, (ii) exercise, or cause the Collateral
Agent to exercise, all remedies contained in any other Loan Document and (iii)
exercise, or cause the Collateral Agent to exercise, any other remedies
available at law or in equity; provided that, if an Event of Default specified
in either subsection (g), ‎(h), or (i) shall occur, the principal of the Loans
then outstanding, together with accrued interest thereon, and all fees and all
other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Loan Party.

 

Section 8.2.          Application of Proceeds from Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Secured Party after an Event of Default arises and during its continuance
shall be applied as follows:

 

(a)          first, to the reimbursable expenses of the Administrative Agent and
the Collateral Agent incurred in connection with such sale or other realization
upon the Collateral, until the same shall have been paid in full;

 

81

 

 

(b)          second, to the fees and other reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;

 

(c)          third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

 

(d)          fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full;

 

(e)          fifth, to the payment of principal outstanding on the Loans;

 

(f)          sixth, to any other Outstanding obligations; and

 

(g)          seventh, to the extent any proceeds remain, to the Borrower and the
other Loan Parties or their successors or assigns or as otherwise provided by a
court of competent jurisdiction.

 

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares.

 

Notwithstanding the foregoing, no amount received from any Guarantor (including
any proceeds of any sale of, or other realization upon, all or any part of the
Collateral owned by such Guarantor) shall be applied to any Excluded Swap
Obligation of such Guarantor.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT and the Collateral Agent

 

Section 9.1.          Appointment of the Administrative Agent and the Collateral
Agent.

 

(a)          Each Lender irrevocably appoints AEP I FINCO LLC as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b)          Each Lender irrevocably appoints the Administrative Agent as the
Collateral Agent, and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. Each Lender irrevocably delegates
to the Administrative Agent the right to replace or appoint a successor
Collateral Agent from time to time upon notice to the Borrower and the Lenders.
Upon the acceptance of its appointment as the Collateral Agent hereunder by a
successor, such successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents. Each
right or benefit accruing in favor of the Administrative Agent shall apply to
each instance in which the Administrative Agent was acting in its capacity as
the Collateral Agent including, without limitation, those rights and benefits
pursuant to this ARTICLE IX and Section 10.3.

 

82

 

 

Section 9.2.          Nature of Duties of the Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Document, and its
duties hereunder and thereunder shall be purely administrative in nature.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
10.2 and Section 8.1) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents or attorneys-in-fact except to
the extent that a court of competent jurisdiction determines in a final
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent or attorneys-in-fact.
The Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance the advice of any such counsel, account or
experts.

 

83

 

 

Section 9.3.          Lack of Reliance on the Administrative Agent. Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.4.          Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.2 and Section 8.1) with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.2 and Section 8.1) where required by the terms of this
Agreement.

 

Section 9.5.          Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.6.          The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Majority
Lenders”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The
lender acting as the Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or Affiliate of the Borrower as if it were not the
Administrative Agent hereunder.

 

Section 9.7.          Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Majority
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States.

 

84

 

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Majority Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Majority Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

Section 9.8.          Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

Section 9.9.          The Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Credit Exposure shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

85

 

 

(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.10.       Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents and
any subordination agreements) other than this Agreement.

 

Section 9.11.         Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(a)          to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon the termination of all
Commitments and the payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
including Section 7.6, or (iii) if approved, authorized or ratified in writing
in accordance with Section 10.2; and

 

(b)          to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Collateral Agent at any time, the Majority Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Collateral Agent is authorized,
at the Borrower’s expense, to execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the Liens granted under the applicable
Collateral Documents, or to release such Loan Party from its obligations under
the applicable Collateral Documents, in each case in accordance with the terms
of the Loan Documents and this Section.

 

Section 9.12.         Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Collateral Agent on behalf of the Lenders in accordance
with the terms hereof and the Collateral Documents, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Majority Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

 

86

 

 

Section 9.13.         Reserved.

 

Section 9.14.        Authority to Release Guarantors, Collateral and Liens. Each
Lender hereby authorizes the Collateral Agent to release any Collateral that the
Collateral Agent is permitted or required to release pursuant to Section 7.6 or
that is otherwise permitted to be sold or released pursuant to the terms of the
Loan Documents, to confirm that expired leases and plugged and abandoned wells
are no longer Collateral, and to release from the Collateral Documents any
Guarantor that is permitted to be sold or disposed of, pursuant to the terms of
the Loan Documents. Each Lender hereby authorizes the Collateral Agent to
execute and deliver to a Loan Party, at such Loan Party’s sole cost and expense,
any and all releases of Guaranty and Collateral Agreements, Liens, termination
statements, assignments or other documents reasonably requested by such Loan
Party in connection with any sale or other disposition of Property to the extent
such sale or other disposition or the release of such Collateral is permitted by
the terms of Section 7.6 or is otherwise authorized by the terms of the Loan
Documents.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.         Notices.

 

(a)          Written Notices.

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower: Samson Oil and Gas USA, Inc.   1331 17th Street, Suite 710  
Denver, Colorado 80202   Attention:  Terry Barr   Telephone: (303) 296-3994  
Facsimile:  (303) 295-1961   E-mail:      Terry.Barr@SamsonOilandGas.com

 

To the Administrative Agent: AEP I FINCO LLC   9 E. 53rd Street   5th Floor  
New York, NY 10036   Attention: James Avery   Telephone: (212) 319-2502  
Facsimile: (646) 349-5941   E-mail:  javery@anvilcp.com

 



87

 

 



To the initial Lender: AEP I FINCO LLC   9 E. 53rd Street   5th Floor   New
York, NY 10036   Attention: James Avery   Telephone: (212) 319-2502   Facsimile:
(646) 349-5941   E-mail:  javery@anvilcp.com     To any other Lender: the
address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent shall not be effective until actually
received by such Person at its address specified in this Section. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications as provided in Section
10.1(b).

 

(ii)         Any agreement of the Administrative Agent or any Lender herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and each Lender
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and the Lenders shall not have any liability to the Borrower or other
Person on account of any action taken or not taken by the Administrative Agent
or any Lender in reliance upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent or any Lender to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent or any
Lender of a confirmation which is at variance with the terms understood by the
Administrative Agent and such Lender to be contained in any such telephonic or
facsimile notice.

 

(b)          Electronic Communications.

 

(i)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless such Lender and the Administrative
Agent have agreed to receive notices under any Section thereof by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

88

 

 

(ii)         Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(A) and (B) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

Section 10.2.        Waiver; Amendments.

 

(a)          No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or of any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time.

 

(b)          No amendment or waiver of any provision of this Agreement or of the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Majority Lenders, or the Borrower and the Administrative
Agent with the consent of the Majority Lenders, and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, in addition to the consent of the
Majority Lenders, no amendment, waiver or consent shall:

 

(i)          increase the Commitment of any Lender without the written consent
of such Lender;

 

(ii)         reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender entitled to such payment;

 

(iii)        postpone the date fixed for any payment of any principal of, or
interest on, any Loan or any fees hereunder or reduce the amount of, waive or
excuse any such payment, without the written consent of each Lender entitled to
such payment, or postpone the scheduled date for the termination or reduction of
the Commitment of any Lender, without the written consent of such Lender;

 

89

 

 

(iv)        change Section 2.22(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;

 

(v)         change any of the provisions of this subsection (b) or the
definition of “Majority Lenders” or any other provision of this Agreement
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

 

(vi)        release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or

 

(vii)       release all or substantially all collateral (if any) securing any of
the Obligations, without the written consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent without the prior written consent of such Person.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

 

Section 10.3.        Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses incurred by the Administrative Agent, including the reasonable fees and
expenses of counsel for the Administrative Agent, in connection with the
syndication of the credit facility provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), and (ii) all out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of such one primary outside counsel) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

90

 

 

(b)          The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
expenses (including, without limitation, the reasonable fees of counsel for the
Indemnitees (but limited to one (1) legal counsel for all such Indemnitees
collectively and, to the extent necessary, one (1) local counsel in each
relevant jurisdiction and one (1) regulatory counsel if reasonably required for
all such Indemnitees collectively and, if necessary, in the case of an actual or
perceived conflict of interest as determined in good faith by legal counsel for
the Indemnitees, one additional counsel (and, if necessary, one regulatory
counsel and one local counsel in each relevant jurisdiction) to each group of
similarly situated affected Indemnitees)), incurred by any Indemnitee arising
out of or relating to (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted (x) from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (y) a dispute solely among Indemnitees provided that such claim does
not involve an act or omission of any Loan Party and such claim is not brought
against the Administrative Agent, in its capacity as such, or (z) a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder. This Section 10.3 shall
not apply with respect to Taxes other than Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

(c)          The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

(d)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent under subsection (a), (b) or (c) hereof,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (in accordance with its respective Commitment (or Credit
Exposure, as applicable) determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 

(e)          To the extent permitted by applicable law, the Borrower, the
Administrative Agent and the Lenders, and the other parties hereto, shall not
assert, and each hereby waives, any claim against the others (including any
Indemnitee), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
herein or therein, any Loan or the use of proceeds thereof.

 

91

 

 

(f)            All amounts due under this Section shall be payable promptly
after written demand therefor.

 

Section 10.4.        Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Credit Exposure at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)          Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Credit Exposure outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans and Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less and $100,000
and in minimum increments of $100,000, unless the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Credit
Exposure or the Commitments assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section.

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21.

 

92

 

 

(v)         No Assignment to the certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.19, Section 2.20 and Section 2.21
and Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York, a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). Information contained in
the Register with respect to any Lender shall be available for inspection by
such Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.

 

93

 

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that is described in clauses (i)
through (x) of Section 10.2(b) and that directly affects such Participant. the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.19, Section 2.20 and Section 2.21, to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to Section
2.23 as though it were an assignee under subsection (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Section 2.19 or
Section 2.21 , with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code.

 

(e)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

Section 10.5.        Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York (including Section
5-1401 and Section 5-1402 of the General Obligations Law of the State of New
York).

 

94

 

 

(b)          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE Non-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND OF ANY APPELLATE COURT
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
COURTS OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH APPELLATE COURTS.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c)          Each party hereto irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6.         WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

95

 

 

Section 10.7.         Right of Set-off. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender shall have the right, at any time or from time to time upon
the occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.24(a) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application. Each Lender agrees to apply
all amounts collected from any such set-off to the Obligations before applying
such amounts to any other Indebtedness or other obligations owed by the Borrower
and any of its Subsidiaries to such Lender. Notwithstanding anything herein to
the contrary, there shall be no right of set-off with respect to reserve
accounts established by any Loan Party attributable to third party working
interest or royalty interest owners to the extent of amounts held in such
account that belong to third party working interest and royalty interest owners.

 

Section 10.8.         Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 10.9.         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid. The provisions of
Section 2.19, 2.18, 2.19(c), and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

Section 10.10.         Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

96

 

 

Section 10.11.         Confidentiality. Each of the Administrative Agent and the
Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, to the extent designated in
writing as confidential and provided to it by the Borrower or any of its
Subsidiaries, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent or any such Lender or any lender or credit provider to the Administrative
Agent or any such Lender, including in all of such cases, without limitation,
accountants, legal counsel and other advisors of any such Persons, (ii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iii) to the extent requested by any regulatory agency or
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners), (iv) to
the extent that such information becomes publicly available other than as a
result of a breach of this Section, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower or any of its
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (vii)
to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. In the
event of any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section shall govern.

 

Section 10.12.         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 10.13.         Waiver of Effect of Corporate Seal. The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law, agrees that this Agreement is delivered by the
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

 

97

 

 

Section 10.14.         Patriot Act. The Administrative Agent and each Lender
hereby notifies the Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

 

Section 10.15.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledges and
agrees and acknowledges its Affiliates’ understanding that (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrower and the other
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (B) none of the Administrative Agent and the Lenders have
no obligation to the Borrower, any other Loan Party or any of their Affiliates
with respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 10.16.          Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(c)          the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

98

 

 

Section 10.17.         Collateral Matters; Hedge Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Obligations shall also extend to and be available to the
Secured Hedge Parties (but subject to the terms of the Loan Documents, including
provisions thereof relating to the application and priority of payments to the
Persons entitled thereto) in respect of any Secured Hedging Obligations. Except
as expressly provided herein or in the Hedge Intercreditor Agreement, no Secured
Hedge Party shall have any voting rights under any Loan Document as a result of
the existence of Secured Hedging Obligations owed to it.

 

Section 10.18.         INTERCREDITOR AGREEMENTS.

 

(a)          EACH LENDER HEREBY (I) INSTRUCTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO EXECUTE AND DELIVER THE HEDGE INTERCREDITOR AGREEMENT ON ITS BEHALF,
(II) AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO EXERCISE ALL OF THE
ADMINISTRATIVE AGENT’S RIGHTS AND TO COMPLY WITH ALL OF ITS OBLIGATIONS UNDER
THE HEDGE INTERCREDITOR AGREEMENT, (III) AGREES THAT THE ADMINISTRATIVE AGENT
MAY TAKE ACTIONS ON ITS BEHALF AS IS CONTEMPLATED BY THE TERMS OF THE HEDGE
INTERCREDITOR AGREEMENTS, AND (IV) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT AT
ALL TIMES FOLLOWING THE EXECUTION AND DELIVERY OF THE HEDGE INTERCREDITOR
AGREEMENT SUCH LENDER (AND EACH OF ITS SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY
THE TERMS THEREOF.

 

(b)          EACH LENDER ACKNOWLEDGES THAT IT HAS REVIEWED AND IS SATISFIED WITH
THE TERMS AND PROVISIONS OF THE HEDGE INTERCREDITOR AGREEMENT AND ACKNOWLEDGES
AND AGREES THAT SUCH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE HEDGE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES
ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE HEDGE INTERCREDITOR AGREEMENT.

 

[Remainder of page left intentionally blank.]

 

99

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWER:         SAMSON OIL AND GAS USA, INC., a Colorado corporation        
By:   Name: Terry Barr   Title: President, Treasurer and Chief Executive Officer

 

Signature Page to Credit Agreement 

 

   

 

 

  ADMINISTRATIVE AGENT:         AEP I FINCO LLC         By:   Name: James Avery
  Title: President

 

Signature Page to Credit Agreement 

 

   

 

 

  LENDER:         AEP I FINCO LLC         By:   Name: James Avery   Title:
 President

 

Signature Page to Credit Agreement 

 

   

 

 

Maximum Loan Amounts

 

Lender  Pro Rata Share   Maximum Loan
Amount  AEP I FINCO LLC   100%  $33,500,000  TOTAL   100%  $33,500,000 

 

Schedule I to Credit Agreement 

 

   

 

 

EXHIBIT A

 

Form of Assignment Agreement

 

This Assignment Agreement (the “Assignment”) is dated as of the Effective Date
set forth below and is entered into by and between [Insert name of Assignor]
(the “Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as it may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities) (the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and the Credit Agreement,
without representation or warranty by the Assignor.

 

1. Assignor:           2. Assignee:           3. Borrower: Samson Oil and Gas
USA Inc., a Colorado corporation     4. Administrative Agent: AEP I FINCO LLC,
as Administrative Agent under the Credit Agreement     5. Credit Agreement:
Credit Agreement dated as of April 9, 2019, by and among the Borrower, the
Administrative Agent, the Collateral Agent, and the Lenders from time to time
parties thereto     6. Assigned Interest:  

 

Aggregate Amount of
Commitment/ Loans
for all Lenders   Amount of
Commitment/ Loans
Assigned   Percentage Assigned of
Commitment Loans $_______   $__________   _____% $_______   $__________   _____%
$_______   $__________   _____%

 

Exhibit A – Page 1

 

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.          Notice and Wire Instructions:

 

            [NAME OF ASSIGNOR] [NAME OF ASSIGNEE]             Notices: Notices:
                                    Attention:   Attention:   Telecopier:  
Telecopier:               with a copy to: with a copy to:                      
              Attention:   Attention:   Telecopier:   Telecopier:              
Wire Instructions: Wire Instructions:

 

The terms set forth in this Assignment are hereby agreed to:

 

  ASSIGNOR:       [NAME OF ASSIGNOR]       By:     Name:   Title:      
ASSIGNEE:       [NAME OF ASSIGNEE]       By:                 Name:   Title:

 

Exhibit A – Page 2

 

 

Consented to:     AEP I FINCO LLC,   as Administrative Agent       By:
                 Name:   Title:  

 

Exhibit A – Page 3

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AGREEMENT

 

1.             Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively the
“Loan Documents”), or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2           Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision, and (v) if it is a Non-US Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at that time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions. This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.

 

Exhibit A – Page 4

 

 

EXHIBIT B

 

[Form of]

 

NOTE

 

Principal Amount: $[__________] ______________, 2019

 

FOR VALUE RECEIVED, the undersigned Borrower (the “Borrower”) promises, jointly
and severally, to pay to [______________] (the “Lender”), at the Applicable
Lending Office or such other place as the Lender or any holder hereof may from
time to time designate, the principal sum of up to [________________________ AND
__/100 DOLLARS ($[____________]), or such lesser principal amount as may be
outstanding from time to time, in United States Dollars and in immediately
available funds as provided in that certain Credit Agreement, dated April 9,
2019, among the Borrower, the Administrative Agent, the Collateral Agent, and
the Lenders party thereto from time to time (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), together with
interest on the unpaid principal amount hereof from time to time outstanding, at
the rates and on the dates set forth in the Credit Agreement. Capitalized terms
used herein and not otherwise defined herein are used with the respective
meanings attributed to them in the Credit Agreement.

 

This Note is issued pursuant to, and is entitled to the benefits of, the Credit
Agreement. Reference hereby is made thereto for a statement of the terms and
conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is entitled to the benefits of each Guaranty and is
secured pursuant to the terms of the Credit Agreement and certain other Loan
Documents and reference is made thereto for a statement of the terms and
provisions thereof. Interest shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed, except as set forth in the Credit
Agreement.

 

If any payment of principal or interest is not made when due hereunder (after
giving effect to any applicable grace period), or if any other Event of Default
shall occur for any reason, or if the Credit Agreement shall be terminated or
not renewed for any reason whatsoever, then and in any such event, in addition
to all rights and remedies of the Lender under the Credit Agreement or any other
Loan Document, applicable law or otherwise, all such rights and remedies being
cumulative and enforceable alternatively, successively and concurrently, the
Lender may, at its option, declare any and all of the Borrower’s obligations,
liabilities and indebtedness owing by the Borrower under this Note, the Credit
Agreement and any other Loan Document (collectively, the “Obligations”) to be
due and payable, whereupon the then unpaid balance thereof, together with all
interest accrued thereon or expenses incurred in connection therewith shall
forthwith become due and payable, together with all interest accruing thereafter
at the rate set forth in the Credit Agreement until the Obligations, plus all
costs and expenses of collection hereof, including, without limitation,
reasonable attorneys’ fees and expenses, are indefeasibly paid in full in cash.

 

The Borrower shall pay all of the Lender’s costs and expenses (including,
without limitation, all reasonable attorneys’ fees and expenses) incurred in
connection with the enforcement of or preservation of rights under this Note on
the terms provided in the Credit Agreement.

 

No delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Lender, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion. The Borrower and
every indorser or guarantor of this Note regardless of the time, order or place
of signing waive presentment, demand, protest and notices of every kind and
assent to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of Collateral, and to the
addition or release of any other Person primarily or secondarily liable.

 

Exhibit B – Page 1

 

 

None of the terms or provisions of this Note may be excluded, modified, or
amended except by a written instrument duly executed by the Lender expressly
referring hereto and setting forth the provision so excluded, modified or
amended. This Note shall be binding upon the successors and assigns of the
Borrower and inure to the benefit of the Lender and its successors, endorsees
and assigns. If any term or provision of this Note shall be held to be invalid
or unenforceable, in whole or in part in any jurisdiction, then such invalidity
or unenforceability shall only effect such term or provision, and shall not
effect such term or provision in any other jurisdiction or any other term or
provision of this Note.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OR CHOICE OF
LAWS) AND THIS NOTE SHALL BE DEEMED TO BE MADE UNDER SEAL.

 

Notwithstanding all other provisions of the Credit Agreement and this Note, none
of the terms and provisions of the Credit Agreement or this Note shall ever be
construed to create a contract to pay Lender, for the use, forbearance or
detention of money, interest in excess of the Maximum Rate, and the Borrower
shall never be required to pay interest in excess of the Maximum Rate. If for
any reason interest is paid in excess of such maximum amount (whether as a
result of the payment of this Note prior to its maturity or otherwise), then
promptly upon any determination that such excess has been paid, Lender will, at
its option, either refund such excess to the Borrower or apply such excess to
amounts owing under the Credit Agreement or this Note all in accordance with the
provisions set forth under the Credit Agreement.

 

THIS WRITTEN NOTE, TOGETHER WITH THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS,
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Exhibit B – Page 2

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
above written.

 

  BORROWER:     SAMSON OIL AND GAS USA INC., a Colorado corporation      

By:

                   Name:  



Title:

 

Exhibit B – Page 3

 

 

EXHIBIT 2.4

 

[Form of]

 

Notice of Borrowing
_______________, 20___

 

AEP I FINCO LLC
9 E. 53rd Street, 5th Floor

New York, New York 10036

Attention: James Avery

 

Re:       Samson Oil and Gas USA Inc. (the “Borrower”)

 

Reference is made to that certain Credit Agreement dated as of April 9, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) between the Borrower, the Administrative Agent,
the Collateral Agent, and the Lenders party thereto from time to time.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributable to them as defined in the Credit Agreement.

 

This is a Notice of Borrowing being delivered in accordance with the Loan
Agreement. The Borrower requests that Lenders make an advance under the Loan
Agreement in the amount of $_______________________ [minimum of $[________]] to
be advanced on _________________, 201____ [must be a Business Day at least three
(3) Business Days from the date of this notice if a LIBOR Loan is requested] and
that the proceeds be paid to the following account:

 

Bank Name:   ABA Number:   Account Name:   Account #:   For Credit To:  

 

Purpose of the Funding:    

 

The undersigned hereby certifies that no Event of Default currently exists under
the Credit Agreement or any other Loan Documents and all representations and
warranties set forth in the Credit Agreement and such other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent such representation and warranty is expressly stated to relate to
a specific earlier date in which case such representation and warranty shall be
true and correct in all material respects as of such earlier date) and all
conditions precedent to such borrowing have been satisfied (or will be satisfied
prior to such borrowing).

 

Date: __________________, 20____

 

Exhibit 2.4 – Page 1

 

 

  SAMSON OIL AND GAS USA INC., a Colorado corporation       By:           Name:
    Title:  

 

Exhibit 2.4 – Page 2

 

 

EXHIBIT 2.20A

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 9, 2019
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Samson Oil and Gas USA Inc., a Colorado corporation
(“Borrower”), the Lenders from time to time party thereto, the Collateral Agent,
and AEP I FINCO LLC, as Administrative Agent (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:             Name:     Title:    

 

Date: ________ __, 20____

 

Exhibit 2.20 - Page 1

 

 

EXHIBIT 2.20B

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 9, 2019
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Samson Oil and Gas USA Inc., a Colorado corporation
(“Borrower”), the Lenders from time to time party thereto, the Collateral Agent,
and AEP I FINCO LLC, as Administrative Agent (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:                   Name:     Title:    

 

Date: ________ __, 20____

 

Exhibit 2.20 - Page 2

 

 

EXHIBIT 2.20C

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 9, 2019
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Samson Oil and Gas USA Inc., a Colorado corporation
(“Borrower”), the Lenders from time to time party thereto, the Collateral Agent,
and AEP I FINCO LLC, as Administrative Agent (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a Credit Agreement entered into in the ordinary course of its trade
or business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:                    Name:     Title:    

 

Date: ________ __, 20____

 

Exhibit 2.20 - Page 3

 

 

EXHIBIT 2.20D

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 9, 2019
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Samson Oil and Gas USA Inc., a Colorado corporation
(“Borrower”), the Lenders from time to time party thereto, the Collateral Agent,
and AEP I FINCO LLC, as Administrative Agent (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a Credit Agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]         By:           Name:     Title:    

 

Date: ________ __, 20____

 

Exhibit 2.20 - Page 4

 

 

EXHIBIT 5.1(c)

 

Form of Borrower Compliance Certificate

 

In connection with that certain Credit Agreement, dated as of April 9, 2019 (as
thereafter amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Samson Oil and Gas USA Inc., a
Colorado corporation (the “Borrower”), the Lenders from time to time party
thereto, the Collateral Agent, and AEP I FINCO LLC, as administrative agent (the
“Administrative Agent”), the Borrower, does hereby certify, pursuant to Section
5.1(d) of the Credit Agreement, as follows (capitalized terms hereinafter used
having the meaning specified in the Credit Agreement):

 

1.          In accordance with Section 5.1(a), Section 5.1(b), and Section
5.1(c) of the Credit Agreement, the consolidated financial statements of the
[Parent and its Subsidiaries]/[Borrower and its Subsidiaries] as of
________________, 20___, and other information sent to you under separate cover,
present fairly in all material respects in accordance with its historical
accounting methodologies consistently applied their financial position and
earnings at such date.

 

2.          [No condition or event which constitutes a Default or an Event of
Default has occurred and is continuing.]

 

[A condition or event which constitutes a Default or an Event of Default has
occurred since the previous delivery of the Compliance Certificate, and below
describes the details of such condition or event and the action taken or
proposed to be taken with respect thereto:

 

_________________________________________________________________

 

________________________________________________________________.]

 

3.           [No change in accounting methodology used in previous financial
statements delivered to Administrative Agent and Lenders or in the application
thereof has occurred since the date of the financials most recently delivered
pursuant to Section 5.1(a) and Section 5.1(b) of the Credit Agreement.]

 

[A change in the accounting methodology used in previous financial statements
delivered to the Administrative Agent and the Lenders or the application thereof
has occurred since the date of the financials most recently delivered pursuant
to Section 5.1(a) of the Credit Agreement, and the effect of such change on the
financial statements accompanying this certificate is as follows:

 

________________________________________________________________________

 

______________________________________________________________________.]

 

4.            [There has been no change in the identity of the Subsidiaries
since the date of the financials most recently delivered pursuant to
Section 5.1(a), Section 5.1(b), and Section 5.1(c) of the Credit Agreement.]

 

[There has been a change in the identity of the Subsidiaries since the date of
the financials most recently delivered pursuant to Section 5.1(a),
Section 5.1(b), and Section 5.1(c) of the Credit Agreement, which change is as
follows:

 

________________________________________________________________________

 

______________________________________________________________________.]

 

Exhibit 5.1(c) – Page 1

 

 

5.          In compliance with Article VI of the Credit Agreement, as of the
date of the financial statements delivered concurrently with this Compliance
Certificate,

 

(a)The Leverage Ratio is [____ to 1.00]. The required Leverage Ratio shall not
exceed to [____ to 1.00].

 

(b)The Current Ratio is [____ to 1.00]. The Current Ratio shall not be less than
[___ to 1.00].

 

(c)The Asset Coverage Ratio is [____to 1.00]. The Asset Coverage Ratio shall not
be less than [___ to 1.00].

 

(d)The Asset Coverage Ratio (PDP) is [____ to 1.00]. The Asset Coverage Ratio
(PDP) shall not be less than [___ to 1.00].

 

(e)The Fixed Charge Coverage Ratio is [____to 1.00]. The Fixed Charge Coverage
Ratio shall not be greater than [___ to 1.00], as of the last day of any Fiscal
Quarter.

 

(f)The amount contained in the Reserve Account is [$_____].

 

Attached hereto as Schedule I are true, accurate and complete copies of
supporting documentation substantiating the calculations set forth above in
paragraph 5 and verifying each Borrower’s compliance with the terms and
provisions of the Credit Agreement.

 

[Signature page follows]

 

Exhibit 5.1(c) – Page 2

 

 

IN WITNESS WHEREOF, the undersigned have executed this certificate as of this
______ day of _________________, 201___.

 

  BORROWER:         SAMSON OIL AND GAS USA INC., a Colorado corporation        
By:               Name:     Title:  

 

Exhibit 5.1(c) – Page 3

 

 

Schedule I

 

Financial Covenant Supporting Documentation

 

(to be attached)

 

Exhibit 5.1(c) – Page 4

 